Exhibit 10.2


EXECUTION VERSION




--------------------------------------------------------------------------------



FIVE-YEAR CREDIT AGREEMENT
Dated as of March 11, 2016,
among
THE WALT DISNEY COMPANY,
as Borrower,
The Lenders Party Hereto
and
JPMORGAN CHASE BANK, N.A. and
CITIBANK, N.A.,
as Co-Administrative Agents,
JPMORGAN CHASE BANK, N.A.,
as Designated Agent
__________________________________________
JPMORGAN CHASE BANK, N.A.,
CITIGROUP GLOBAL MARKETS INC.,
BNP PARIBAS SECURITIES CORP. and
DEUTSCHE BANK SECURITIES INC.,
as Joint Lead Arrangers and Joint Book Managers,
BNP PARIBAS and DEUTSCHE BANK SECURITIES INC.,
as Co-Syndication Agents,
and
AGRICULTURAL BANK OF CHINA, NEW YORK BRANCH,
BANK OF AMERICA, N.A.,
BANK OF CHINA, LOS ANGELES BRANCH,
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
GOLDMAN SACHS BANK USA,
HSBC BANK USA, NATIONAL ASSOCIATION,
INDUSTRIAL AND COMMERCIAL BANK OF CHINA LTD., NEW YORK BRANCH,
MIZUHO BANK, LTD.,
MORGAN STANLEY MUFG LOAN PARTNERS, LLC,
ROYAL BANK OF CANADA,
SUNTRUST BANK and
WELLS FARGO BANK, N.A.,
as Co-Documentation Agents

--------------------------------------------------------------------------------






--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
 
Page


ARTICLE I
 
 
 
DEFINITIONS AND ACCOUNTING TERMS
 
 
 
SECTION 1.01
Certain Defined Terms
1


SECTION 1.02
Computation of Time Periods
18


SECTION 1.03
Accounting Terms
18


 
 
 
ARTICLE II
 
 
 
AMOUNTS AND TERMS OF THE ADVANCES
 
 
 
SECTION 2.01
The Advances
19


SECTION 2.02
Making the Advances
19


SECTION 2.03
Fees
21


SECTION 2.04
Reduction of the Commitments
21


SECTION 2.05
Repayment of Advances
21


SECTION 2.06
Interest on Advances
21


SECTION 2.07
[Intentionally Omitted.]
22


SECTION 2.08
Interest Rate Determination
22


SECTION 2.09
Optional Conversion of Advances
24


SECTION 2.10
Prepayments of Advances
24


SECTION 2.11
Increased Costs
25


SECTION 2.12
Illegality
27


SECTION 2.13
Payments and Computations
27


SECTION 2.14
Taxes
29


SECTION 2.15
Sharing of Payments, etc
33


SECTION 2.16
Mandatory Assignment by a Lender; Mitigation
34


SECTION 2.17
Evidence of Debt
35


SECTION 2.18
Use of Proceeds
36


SECTION 2.19
Increase in the Aggregate Commitments
36


SECTION 2.20
Extension of Scheduled Termination Date
37


SECTION 2.21
Defaulting Lenders
40


 
 
 
ARTICLE III
 
 
 
CONDITIONS OF LENDING
 
 
 
SECTION 3.01
Conditions Precedent to Effectiveness of Section 2.01
41


SECTION 3.02
Conditions Precedent to Each Borrowing
42


SECTION 3.03
Determinations Under Section 3.01
43


 
 
 
 
 
 




i

--------------------------------------------------------------------------------



ARTICLE IV
 
 
 
REPRESENTATIONS AND WARRANTIES
 
 
 
SECTION 4.01
Representations and Warranties of the Borrower
43


SECTION 4.02
Additional Representations and Warranties of the Borrower as
 
of Each Increase Date and Each Extension Date
44


 
 
 
ARTICLE V
 
 
 
COVENANTS OF THE BORROWER
 
 
 
SECTION 5.01
Affirmative Covenants
45


SECTION 5.02
Negative Covenants
48


 
 
 
ARTICLE VI
 
 
 
EVENTS OF DEFAULT
 
 
 
SECTION 6.01
Events of Default
48


 
 
 
ARTICLE VII
 
 
 
THE DESIGNATED AGENT
 
 
 
SECTION 7.01
Authorization and Action
50


SECTION 7.02
Designated Agent’s Reliance, etc
50


SECTION 7.03
The Designated Agent and its Affiliates
51


SECTION 7.04
Lender Credit Decision
51


SECTION 7.05
Indemnification
51


SECTION 7.06
Successor Designated Agent
52


 
 
 
ARTICLE VIII
 
 
 
MISCELLANEOUS
 
 
 
SECTION 8.01
Amendments, etc
52


SECTION 8.02
Notices, etc
53


SECTION 8.03
No Waiver; Remedies
55


SECTION 8.04
Costs and Expenses
55


SECTION 8.05
Right of Set-off
56


SECTION 8.06
Binding Effect
56


SECTION 8.07
Assignments and Participations
57


SECTION 8.08
Indemnification
60


SECTION 8.09
Confidentiality
61


SECTION 8.10
Patriot Act
62


SECTION 8.11
Judgment
62


SECTION 8.12
Consent to Jurisdiction and Service of Process
63




ii

--------------------------------------------------------------------------------



SECTION 8.13
Substitution of Currency
63


SECTION 8.14
Governing Law
64


SECTION 8.15
Execution in Counterparts
64


SECTION 8.16
Severability
64


SECTION 8.17
No Fiduciary Relationship
64


SECTION 8.18
Non-Public Information
64


SECTION 8.19
Acknowledgement and Consent to Bail-In of EEA Financial
 
 
Institutions
65


 
 
 
SCHEDULE
 
 
 
Schedule 1.01 – List of Applicable Lending Offices
Schedule 2.01 – Commitments
 
 
 
EXHIBITS
 
Exhibit A – Form of Notice of Borrowing
Exhibit B – Form of Assignment and Acceptance
Exhibit C – Form of Opinion of Borrower’s Counsel






iii

--------------------------------------------------------------------------------



FIVE-YEAR CREDIT AGREEMENT dated as of March 11, 2016, among THE WALT DISNEY
COMPANY, a Delaware corporation (the “Borrower”), the banks, financial
institutions and other institutional lenders party hereto and jpmorgan chase
bank, n.a., as designated agent (together with any successor designated agent
appointed pursuant to Article VII, the “Designated Agent”) for the Lenders
hereunder.
IN CONSIDERATION of the agreements herein contained, the parties hereto agree as
follows:
ARTICLE I


DEFINITIONS AND ACCOUNTING TERMS


SECTION 1.01 Certain Defined Terms.


As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):
“ABC” means ABC, Inc., a New York corporation and a Subsidiary of the Borrower,
or any successor thereto.
“Advance” means an advance by a Lender to the Borrower as part of a Borrowing
and refers to a Base Rate Advance or a Eurocurrency Rate Advance, each of which
shall be a “Type” of Advance.
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person.
“Agreement” means this Five-Year Credit Agreement, as it may be amended,
supplemented or otherwise modified from time to time in accordance with Section
8.01.
“Anniversary Date” means March 11, 2017, and March 11 in each succeeding
calendar year occurring during the term of this Agreement.
“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977, the U.K. Bribery Act 2010 and all other similar laws, rules and
regulations of any jurisdiction applicable to the Borrower and its Subsidiaries
concerning or relating to bribery or corruption.
“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office, in the case of a Base Rate Advance, and such Lender’s
Eurocurrency Lending Office, in the case of a Eurocurrency Rate Advance.



--------------------------------------------------------------------------------



“Applicable Margin” means, as of any date, with respect to (a) any Eurocurrency
Rate Advance, a rate per annum equal to the Credit Default Swap Spread
(determined as of the applicable CDS Determination Date) and (b) any Base Rate
Advance, a rate per annum equal to the Credit Default Swap Spread (determined as
of the applicable CDS Determination Date) less 1.00% per annum. Notwithstanding
the foregoing, (i) the Applicable Margin for Eurocurrency Rate Advances in
effect at any time shall not be less than the Minimum Applicable Margin and
shall not exceed the Maximum Applicable Margin applicable to Eurocurrency Rate
Advances, and (ii) the Applicable Margin for Base Rate Advances in effect at any
time shall not be less than the Minimum Applicable Margin and shall not exceed
the Maximum Applicable Margin applicable to Base Rate Advances.
“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Designated Agent and the
Borrower, in substantially the form of Exhibit B hereto.
“Assuming Lender” means an Eligible Assignee that accepts an offer to
participate in a requested Commitment Increase in accordance with Section
2.19(c) or that that accepts an offer to assume a Declining Lender’s Commitment
in accordance with Section 2.20(c).
“Assumption Agreement” means an agreement, in form and substance satisfactory to
an Assuming Lender, the Borrower and the Designated Agent, under which such
Assuming Lender agrees to increase or assume a Commitment pursuant to
Section 2.19 or 2.20.
“Bail-In Action” has the meaning specified in Section 8.19.
“Bail-In Legislation” has the meaning specified in Section 8.19.
“Base Rate” means, for each day in any period, a fluctuating interest rate per
annum as shall be in effect from time to time, which rate per annum shall at all
times for such day during such period be equal to the highest of:
(a)
the Prime Rate in effect for such day;



(b)
the NYFRB Rate in effect for such day plus 1/2 of 1.00%; and



(c)
the Eurocurrency Rate for a one-month Interest Period commencing on such date
plus 1.00%.



“Base Rate Advance” means an Advance denominated in Dollars which bears interest
as provided in Section 2.06(a)(i).
“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type made by each of the Lenders pursuant to Section 2.01.

2

--------------------------------------------------------------------------------



“Business Day” means a day of the year (a) on which banks are not required or
authorized to close in Los Angeles, California, or New York City, New York, (b)
if the applicable Business Day relates to Eurocurrency Rate Advances, on which
dealings are carried on in the London interbank market and (c) if the applicable
Business Day relates to Eurocurrency Rate Advances denominated in Euro, on which
the Trans-European Automated Real-Time Gross Settlement Express Transfer
(TARGET) payment system is open for the settlement of payments in Euro.
“CDS Determination Date” means (a) as to any Eurocurrency Rate Advance, the
second Business Day prior to the Business Day such Eurocurrency Rate Advance is
borrowed and, if applicable, the last Business Day prior to the continuation of
such Eurocurrency Rate Advance; provided that, in the case of any Eurocurrency
Rate Advance having an Interest Period of greater than three months, the last
Business Day prior to each three-month period succeeding such initial
three-month period shall also be a CDS Determination Date with respect to any
such Eurocurrency Rate Advance, with the applicable Credit Default Swap Spread,
as so determined, to be in effect as to such Eurocurrency Rate Advance for each
day commencing with the first day of the applicable three-month period until
subsequently re-determined in accordance with the foregoing, and (b) as to Base
Rate Advances, each Initial Base Rate Advance Date and thereafter the first
Business Day of each succeeding calendar quarter so long as Base Rate Advances
are outstanding.
“Co-Administrative Agents” means JPMorgan Chase Bank, N.A. and Citibank, N.A.
“Code” means the U.S. Internal Revenue Code of 1986, as amended.
“Commitment” has the meaning specified in Section 2.01.
“Commitment Date” has the meaning specified in Section 2.19(b).
“Commitment Fee Percentage” means, as of any date, the applicable rate per annum
under the caption “Commitment Fee Percentage” as determined by reference to the
Public Debt Rating in effect on such date as set forth below:
Ratings Level
Public Debt Rating
S&P/Moody’s
Commitment Fee Percentage
Level 1
At least A+ by S&P/A1 by Moody’s
0.060%
Level 2
A by S&P/A2 by Moody’s
0.070%
Level 3
A- by S&P/A3 by Moody’s
0.090%
Level 4
Lower than A- by S&P/A3 by Moody’s or unrated
0.125%



“Commitment Increase” has the meaning specified in Section 2.19(a).

3

--------------------------------------------------------------------------------



“Committed Currencies” means lawful currency of the United Kingdom of Great
Britain and Northern Ireland, lawful currency of Japan and lawful currency of
the European Economic and Monetary Union.
“Consolidated EBITDA” means, for any period, (a) net income or net loss, as the
case may be, of the Borrower and its Subsidiaries on a consolidated basis for
such period, as determined in accordance with GAAP for such period, plus (b) the
sum of all amounts which, in the determination of such consolidated net income
or net loss, as the case may be, for such period, have been deducted for
(i) Consolidated Interest Expense, (ii) consolidated income tax expense,
(iii) consolidated depreciation expense, (iv) consolidated amortization expense
and (v) any non-cash goodwill impairment charges, in each case determined in
accordance with GAAP for such period.
“Consolidated Interest Expense” means, for any period, the total interest
expense of the Borrower and its Subsidiaries with respect to all outstanding
Debt of the Borrower and its Subsidiaries during such period, all as determined
on a consolidated basis for such period and in accordance with GAAP for such
period.
“Convert”, “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of another Type pursuant to Section 2.08 or 2.09.
“Credit Default Swap Spread” means, at any CDS Determination Date, the credit
default swap spread applicable to senior, unsecured, non-credit enhanced
long-term public debt issued by the Borrower interpolated to the scheduled
Termination Date (or any later date to which the scheduled Termination Date
applicable to any Lenders shall have been extended in accordance with Section
2.20), determined as of the close of business on the Business Day immediately
preceding such CDS Determination Date, as reported and interpolated by Markit
Group Limited or any successor thereto; provided that if such period is less
than one year, the Credit Default Swap Spread shall be based on the credit
default swap spread shown for a period of one year. If on the Business Day
immediately preceding any CDS Determination Date the Credit Default Swap Spread
is unavailable, the Borrower and the Lenders shall negotiate in good faith (for
a period of up to thirty days after such CDS Determination Date (such thirty-day
period, the “Negotiation Period”)) to agree on an alternative method for
establishing the Applicable Margin for Eurocurrency Rate Advances and Base Rate
Advances. The Applicable Margin for Eurocurrency Rate Advances and Base Rate
Advances for any day which falls during the Negotiation Period shall be based
upon the Credit Default Swap Spread most recently available prior to the
Negotiation Period. If no such alternative method is agreed upon during the
Negotiation Period, the Applicable Margin for Eurocurrency Rate Advances and
Base Rate Advances for any day subsequent to the end of the Negotiation Period
shall be a rate per annum equal to 75% of the Maximum Applicable Margin for
Eurocurrency Rate Advances or Base Rate Advances, as the case may be.
“Debt” means, with respect to any Person: (a) indebtedness for borrowed money,
(b) obligations evidenced by bonds, debentures, notes or other similar
instruments, (c) obligations to pay the deferred purchase price of property or
services (other than trade payables incurred in the ordinary course of
business), (d) obligations as lessee under

4

--------------------------------------------------------------------------------



leases which shall have been or should be, in accordance with GAAP, recorded as
capital leases and (e) obligations under direct or indirect guarantees in
respect of, and obligations (contingent or otherwise) to purchase or otherwise
acquire, or otherwise to assure a creditor against loss in respect of,
indebtedness or obligations of any other Person of the kinds referred to in
clauses (a) through (d) above.
“Declining Lender” has the meaning specified in Section 2.20(b).
“Defaulting Lender” means any Lender, as reasonably determined by the Designated
Agent (or by the Borrower in the case of clause (e) below; provided that in the
absence of a concurring determination by the Designated Agent, without limiting
any other rights of the parties vis-a-vis such Defaulting Lender, the sole
consequence under Section 2.21(a) of such a determination by the Borrower shall
be a mandatory assignment by such Lender pursuant to the terms of Section 2.16
hereof, if requested by the Borrower), that has (a) failed to fund any portion
of its Advances within three Business Days of the date required to be funded by
it hereunder, (b) notified the Borrower, the Designated Agent or any Lender in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement or
generally under other agreements in which it commits to extend credit, (c)
failed, within three Business Days after written request by the Designated Agent
(based upon the reasonable belief that such Lender may not fulfill its funding
obligation), to confirm in writing that it will comply with the terms of this
Agreement relating to its funding obligations under this Agreement, unless
subject to a good faith dispute, provided that any such Lender shall cease to be
a Defaulting Lender under this clause (c) upon receipt of such confirmation by
the Designated Agent, (d) otherwise failed to pay over to the Designated Agent
or any other Lender any other amount required to be paid by it hereunder within
three Business Days of the date when due, unless subject to a good faith
dispute, or (e) become the subject of (or is reasonably likely not to fund its
obligations hereunder as a result of) a bankruptcy or insolvency proceeding or a
Bail-In Action, or has had a receiver, conservator, trustee or custodian
appointed for it, or has taken any action indicating its consent to, approval of
or acquiescence in any such proceeding or appointment, or has a parent company
that has become the subject of a bankruptcy or insolvency proceeding or a
Bail-In Action, or has had a receiver, conservator, trustee or custodian
appointed for it, or has taken any action indicating its consent to, approval of
or acquiescence in any such proceeding, appointment or action, provided that for
purposes of this clause (e), in the absence of a Bail-In Action, a Lender shall
not qualify as a Defaulting Lender solely as a result of the acquisition or
maintenance of an ownership interest in such Lender or its parent company, or of
the exercise of control over such Lender or any Person controlling such Lender,
by any governmental authority or instrumentality thereof, unless such ownership
interest results in or provides such Lender with immunity from the jurisdiction
of courts within the United States or from the enforcement of judgments or writs
of attachment on its assets or permits such Lender (or such governmental
authority) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Lender.
“Defaulting Lender Notice” has the meaning specified in Section 2.21(a).

5

--------------------------------------------------------------------------------



“Designated Agent” has the meaning specified in the preamble to this Agreement.
The Designated Agent has determined pursuant to Section 7.01(b), until it shall
notify the Borrower and the Lenders to the contrary, to perform its duties in
respect of Advances denominated in Committed Currencies through its Affiliate
JPMorgan Europe Limited.
“Designated Agent’s Account” means (a) in the case of Advances denominated in
Dollars, account number 9008113381H1162 maintained by the Designated Agent at
its office at 270 Park Avenue, New York, New York, and (b) in the case of
Advances denominated in any Committed Currency, such other account of the
Designated Agent as the Designated Agent shall notify in writing to the Borrower
and the Lenders from time to time.
“Disney” means Disney Enterprises, Inc., a Delaware corporation and a Subsidiary
of the Borrower, or any successor thereto.
“Dollars” and the “$” sign each means lawful currency of the United States.
“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on
Schedule 1.01 hereto or in the Assumption Agreement or the Assignment and
Acceptance, as the case may be, pursuant to which it became a Lender, or such
other office of such Lender as such Lender may from time to time specify to the
Borrower and the Designated Agent for such purpose.
“EEA Financial Institution” has the meaning specified in Section 8.19.
“EEA Member Country” has the meaning specified in Section 8.19.
“EEA Resolution Authority” has the meaning specified in Section 8.19.
“Effective Date” has the meaning specified in Section 3.01.
“Eligible Assignee” means (a) a Lender or any Affiliate of a Lender or (b) any
bank or other financial institution, or any other Person (other than a natural
Person), which has been approved in writing by the Borrower and the Designated
Agent as an Eligible Assignee for purposes of this Agreement; provided that none
of the Borrower’s approval or the Designated Agent’s approval shall be
unreasonably withheld; and provided further that the Borrower may withhold its
approval if the Borrower reasonably believes that an assignment to such Eligible
Assignee pursuant to Section 8.07 would result in the incurrence of increased
costs payable by the Borrower pursuant to Section 2.11 or 2.14.



6

--------------------------------------------------------------------------------



“Environmental Claim” means any administrative, regulatory or judicial action,
suit, demand, claim, lien, notice or proceeding relating to any Environmental
Law or any Environmental Permit.
“Environmental Law” means any federal, state or local statute, law, rule,
regulation, ordinance, code or duly promulgated policy or rule of common law,
now or hereafter in effect, and in each case as amended, and any judicial or
administrative interpretation thereof, including any order, consent decree or
judgment, relating to the environment, health, safety or any Hazardous Material.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any applicable Environmental Law.
“Equivalent” in Dollars of any Committed Currency on any date means the
equivalent in Dollars of such Committed Currency determined by using the rate at
which Dollars may be exchanged for such Committed Currency, as set forth at
approximately 11:00 A.M. (London time) on such date on the applicable Reuters
World Currency Page; provided, however, that if such rate does not appear on any
Reuters World Currency Page, the Equivalent in Dollars of any Committed Currency
shall be determined by using the quoted spot rate at which the principal office
of the Designated Agent or one of its Affiliates, in London, offers to exchange
Dollars for such Committed Currency in London at or about 11:00 A.M. (London
time) (unless otherwise indicated by the terms of this Agreement) on such date
as is required pursuant to the terms of this Agreement; and the “Equivalent” in
any Committed Currency of Dollars on any date means the equivalent in such
Committed Currency of Dollars determined by using the rate at which such
Committed Currency may be exchanged for Dollars, as set forth at approximately
11:00 A.M. (London time) on such date on the applicable Reuters World Currency
Page; provided, however, that if such rate does not appear on any Reuters World
Currency Page, the Equivalent in any Committed Currency of Dollars shall be
determined by using the quoted spot rate at which the principal office of the
Designated Agent or one of its Affiliates, in London, offers to exchange such
Committed Currency for Dollars in London at or about 11:00 A.M. (London time)
(unless otherwise indicated by the terms of this Agreement) on such date as is
required pursuant to the terms of this Agreement.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and the rulings issued
thereunder.
“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the Borrower’s controlled group, or under common control with the
Borrower, within the meaning of Section 414 of the Internal Revenue Code of
1986, as amended.
“ERISA Event” means: (a) (i) the occurrence with respect to a Plan of a
reportable event, within the meaning of Section 4043 of ERISA, unless the 30-day
notice requirement with respect thereto has been waived by the Pension Benefit
Guaranty Corporation, or (ii) the provisions of subsection (1) of
Section 4043(b) of ERISA (without

7

--------------------------------------------------------------------------------



regard to subsection (2) of such Section) are applicable with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and
an event described in subsection (9), (10), (11), (12) or (13) of
Section 4043(c) of ERISA could reasonably be expected to occur with respect to
such Plan within the following 30 days; (b) the provision by the administrator
of any Plan of a notice of intent to terminate such Plan, pursuant to
Section 4041(a)(2) of ERISA (including any such notice with respect to a plan
amendment referred to in Section 4041(e) of ERISA); (c) the cessation of
operations by the Borrower or any ERISA Affiliate at a facility in the
circumstances described in Section 4062(e) of ERISA; (d) the withdrawal by the
Borrower or any ERISA Affiliate from a Multiple Employer Plan during a plan year
for which it was a substantial employer, as defined in Section 4001(a)(2) of
ERISA; (e) the failure by the Borrower or any ERISA Affiliate to make a payment
to a Plan described in Section 302(f)(1)(A) of ERISA; (f) the adoption of an
amendment to a Plan requiring the provision of security to such Plan, pursuant
to Section 307 of ERISA; or (g) the institution by the Pension Benefit Guaranty
Corporation of proceedings to terminate a Plan, pursuant to Section 4042 of
ERISA, or the occurrence of any event or condition which is reasonably likely to
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, a Plan.
“EU Bail-In Legislation Schedule” has the meaning specified in Section 8.19.
“Eurocurrency Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurocurrency Lending Office” opposite its name on
Schedule 1.01 hereto or in the Assumption Agreement or the Assignment and
Acceptance, as the case may be, pursuant to which it became a Lender (or, if no
such office is specified, its Domestic Lending Office), or such other office of
such Lender as such Lender may from time to time specify to the Borrower and the
Designated Agent for such purpose.
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.
“Eurocurrency Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, the rate per annum equal to (a) the London interbank offered
rate as administered by the ICE Benchmark Administration (or any other Person
that takes over the administration of such rate) for deposits in the applicable
currency (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period as displayed on the Reuters screen page that
displays such rate (currently page LIBOR01) (or, in the event such rate does not
appear on a page of the Reuters screen, on the appropriate page of such other
information service or such other source that publishes such rate as shall be
selected by the Designated Agent with the consent of the Borrower, not to be
unreasonably withheld), at approximately 11:00 A.M. (London time) two Business
Days prior to the commencement of such Interest Period (or, in the case of a
Eurocurrency Rate Advance denominated in Sterling, on the first day of such
Interest Period) (the “Screen Rate”) divided by (b) a percentage equal to 100%
minus the Eurocurrency Rate Reserve

8

--------------------------------------------------------------------------------



Percentage for such Interest Period (provided that, if for any reason a Screen
Rate (including an Interpolated Screen Rate, as provided below) is not
available, the term “Eurocurrency Rate” shall mean, for any Interest Period for
each Eurocurrency Rate Advance comprising part of the same Borrowing, (i) an
interest rate per annum equal to the average (rounded upward to the nearest
whole multiple of 1/16 of 1.00% per annum, if such average is not such a
multiple) of the rate per annum at which deposits in Dollars or the applicable
Committed Currency, as the case may be, are offered by the principal office of
each of the Reference Banks in London, England to prime banks in the London
interbank market at 11:00 A.M. (London time) two Business Days before the first
day of such Interest Period (or, in the case of a Eurocurrency Rate Advance
denominated in Sterling, on the first day of such Interest Period) for a period
equal to such Interest Period and in an amount substantially equal to such
Reference Bank’s Eurocurrency Rate Advance comprising part of such Borrowing
divided by (ii) a percentage equal to 100% minus the Eurocurrency Rate Reserve
Percentage for such Interest Period). In the event that the Eurocurrency Rate is
to be determined by the Reference Banks, the Eurocurrency Rate for any Interest
Period for each Eurocurrency Rate Advance comprising part of the same Borrowing
shall be determined by the Designated Agent on the basis of applicable rates
furnished to and received by the Designated Agent from the Reference Banks two
Business Days before the first day of such Interest Period (or, in the case of a
Eurocurrency Rate Advance denominated in Sterling, on the first day of such
Interest Period), subject, however, to the provisions of Section 2.08. If, as to
any currency, no Screen Rate shall be available for a particular Interest Period
but Screen Rates shall be available for maturities both longer and shorter than
such Interest Period, then the Screen Rate for such Interest Period shall be the
Interpolated Screen Rate. For the avoidance of doubt, nothing in this Agreement
shall obligate any Reference Bank to provide the information referred to in
clause (i) hereof. Notwithstanding the foregoing, the Eurocurrency Rate shall in
no event be less than zero.
“Eurocurrency Rate Advance” means an Advance denominated in Dollars or a
Committed Currency which bears interest as provided in Section 2.06(a)(ii).
“Eurocurrency Rate Reserve Percentage” means, with respect to any Lender for any
Interest Period for any Eurocurrency Rate Advance, the reserve percentage
applicable during such Interest Period (or, if more than one such percentage
shall be so applicable, the daily average of such percentages for those days in
such Interest Period during which any such percentage shall be so applicable)
under regulations issued from time to time by the Board of Governors of the
Federal Reserve System (or any successor thereto) for determining the maximum
reserve requirement (including, without limitation, any emergency, supplemental
or other marginal reserve requirement) for such Lender with respect to
liabilities or assets consisting of or including Eurocurrency Liabilities (or
with respect to any other category of liabilities that includes deposits by
reference to which the interest rate on Eurocurrency Rate Advances is
determined) having a term equal to such Interest Period.
“Euro Disney Entity” means any Subsidiary of the Borrower and any other Person
whose equity securities or interests are owned, directly or indirectly, in whole
or in part, by the Borrower or any of its Subsidiaries, the primary business of
which is the direct

9

--------------------------------------------------------------------------------



or indirect ownership, management, operation, design, construction and/or
financing of the recreational, commercial and residential facilities and
complex, or any part thereof or any addition thereto, commonly known as “Euro
Disney”, “Euro Disneyland” or “Disneyland Resort Paris”, located in
Marne-la-Vallée, France, which Subsidiaries and other Persons include, without
limitation, as of the date hereof, Euro Disney Investments, Inc., EDL S.N.C.
Corporation, Euro Disney Associes SCA, Euro Disneyland SNC, Euro Disney SCA,
Euro Disneyland Participations S.A., Euro Disney S.A.S., EDL Holding Company,
EDL Participations S.A., Centre de Congres Newport S.A.S., Euro Disneyland
Imagineering S.à.r.l., Societe de Gerance d’Euro Disneyland S.A., EDL
Corporation S.A.S., Euro Disney Investments S.A.S., Euro Disney Commandité
S.A.S. and EDL Hotels S.C.A.
“Events of Default” has the meaning specified in Section 6.01.
“Excluded Entity” means each of the Euro Disney Entities, the Hong Kong
Disneyland Entities, the Shanghai Project Entities and the Specified Project
Entities.
“Excluded Taxes” has the meaning specified in Section 2.14(a).
“Existing Credit Agreement” means the Five-Year Credit Agreement dated as of
June 8, 2012, among the Borrower, the banks, financial institutions and other
institutional lenders party thereto and JPMorgan Chase Bank, N.A., as designated
agent for the lenders thereunder, as such agreement may have been amended,
supplemented or otherwise modified from time to time.
“Extending Lender” has the meaning specified in Section 2.20(b).
“Extension Date” has the meaning specified in Section 2.20(b).
“FATCA” means Sections 1471 through 1474 of the Code, as in effect on the date
of this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreement entered
into pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Rate” means, for any day, the rate calculated by the NYFRB based
on such day’s federal funds transactions by depository institutions (as
determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided that if such rate shall be
less than zero, such rate shall be deemed to be zero for all purposes of this
Agreement.
“GAAP” means generally accepted accounting principles in the United States.

10

--------------------------------------------------------------------------------



“Hazardous Material” means (a) any petroleum or petroleum product, natural or
synthetic gas, asbestos in any form that is or could become friable, urea
formaldehyde foam insulation or radon gas, (b) any substance defined as or
included in the definition of “hazardous substances”, “hazardous wastes”,
“hazardous materials”, “toxic substances”, “contaminants” or “pollutants”, or
words of similar import, under any applicable Environmental Law or (c) any other
substance exposure to which is regulated by any governmental or regulatory
authority.
“Hong Kong Disneyland Entity” means any Subsidiary of the Borrower and any other
Person whose equity securities or interests are owned, directly or indirectly,
in whole or in part, by the Borrower or any of its Subsidiaries, the primary
business of which is the direct or indirect ownership, management, operation,
design, construction and/or financing of the recreational and commercial
facilities and complex, or any part thereof or any addition thereto, commonly
known as “Hong Kong Disney”, “Hong Kong Disneyland” or “Disneyland Resort Hong
Kong”, located at Penny’s Bay on Lantau Island, Hong Kong, which Subsidiaries
and other Persons include, without limitation, as of the date hereof, Hongkong
International Theme Parks Limited, Hong Kong Disneyland Management Limited and
Walt Disney Holdings (Hong Kong) Limited.
“Increase Date” has the meaning specified in Section 2.19(a).
“Increasing Lender” has the meaning specified in Section 2.19(b).
“Indemnified Matters” has the meaning specified in Section 8.08.
“Indemnified Party” has the meaning specified in Section 8.08.
“Initial Base Rate Advance Date” means any date on which a Base Rate Advance is
made and immediately prior to which no Base Rate Advances were outstanding.
“Interest Period” means, for each Eurocurrency Rate Advance comprising part of
the same Borrowing, the period commencing on the date of such Eurocurrency Rate
Advance or on the date of the Conversion of any Base Rate Advance into a
Eurocurrency Rate Advance and ending on the last day of the period selected by
the Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by the Borrower pursuant to
the provisions below. The duration of each such Interest Period shall be one,
two, three, six or, if generally available to all of the Lenders, twelve months
as the Borrower may select, upon notice received by the Designated Agent not
later than (x) 11:00 A.M. (New York City time) on the third Business Day prior
to the first day of such Interest Period for each Eurocurrency Rate Advance
denominated in any Committed Currency or (y) 1:00 P.M. (New York City time) on
the third Business Day prior to the first day of such Interest Period for each
Eurocurrency Rate Advance denominated in Dollars; provided, however, that:

11

--------------------------------------------------------------------------------



(i)Interest Periods commencing on the same date for Eurocurrency Rate Advances
comprising part of the same Borrowing shall be of the same duration;


(ii)whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day; provided, however, that
if such extension would cause the last day of such Interest Period to occur in
the next succeeding calendar month, the last day of such Interest Period shall
occur on the immediately preceding Business Day;


(iii)whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month; and


(iv)the Borrower may not select for any Advance any Interest Period which ends
after the scheduled Termination Date then in effect.


“Interpolated Screen Rate” means, with respect to any Eurocurrency Rate Advance
denominated in any currency for any Interest Period, a rate per annum which
results from interpolating on a linear basis between (a) the applicable Screen
Rate for the longest maturity for which a Screen Rate is available that is
shorter than such Interest Period and (b) the applicable Screen Rate for the
shortest maturity for which a Screen Rate is available that is longer than such
Interest Period.
“IRS” means the U.S. Internal Revenue Service.
“Lenders” means, collectively, the Persons listed on Schedule 2.01, to the
extent applicable, each Assuming Lender that shall become a party hereto
pursuant to Section 2.19 or 2.20 and each Eligible Assignee that shall become a
party hereto pursuant to Section 8.07.
“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement which has the same effect as
a lien or security interest.
“Loan Documents” means this Agreement and each Note delivered pursuant to
Section 2.17(a), in each case as amended, modified, supplemented or restated
from time to time.
“Majority Lenders” means, at any time, Lenders owed at least a majority in
interest of the aggregate unpaid principal amount of the Advances owing to the
Lenders at such time, or, if no such principal amount is outstanding at such
time, Lenders having at least a majority in interest of the Commitments at such
time; provided, however, that neither the Borrower nor any of its Affiliates, if
a Lender, shall be included in the determination of the Majority Lenders at any
time.

12

--------------------------------------------------------------------------------



“Material Subsidiary” means, at any date of determination, a Subsidiary of the
Borrower that, either individually or together with its Subsidiaries, taken as a
whole, has total assets exceeding $250,000,000 on such date.
“Maximum Applicable Margin” means, as of any date, the applicable rate per annum
set forth in the table below, as determined by reference to the Public Debt
Rating in effect on such date:
Ratings
Level
Public Debt Rating
S&P/Moody’s
Maximum Applicable Margin for Eurocurrency Rate Advances
Maximum Applicable Margin for Base Rate Advances
Level 1
At least A+ by S&P/A1 by Moody’s
0.875%
0.000%
Level 2
A by S&P/A2 by Moody’s
1.000%
0.000%
Level 3
A- by S&P/A3 by Moody’s
1.250%
0.250%
Level 4
Lower than A- by S&P/A3 by Moody’s or unrated
1.500%
0.500%



“Measurement Period” means, at any date of determination, the most recently
completed four consecutive fiscal quarters of the Borrower on or immediately
prior to such date.
“Minimum Applicable Margin” means, as of any date, the applicable rate per annum
set forth in the table below, as determined by reference to the Public Debt
Rating in effect on such date:
Ratings Level
Public Debt Rating
S&P/Moody’s
Minimum Applicable Margin for Eurocurrency Rate Advances
Minimum Applicable Margin for Base Rate Advances
Level 1
At least A+ by S&P/A1 by Moody’s
0.200%
0.000%
Level 2
A by S&P/A2 by Moody’s
0.250%
0.000%
Level 3
A- by S&P/A3 by Moody’s
0.375%
0.000%
Level 4
Lower than A- by S&P/A3 by Moody’s or unrated
0.500%
0.000%



“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.
“Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate is making or
accruing an obligation to make contributions or has within any of the preceding
five plan years made or accrued an obligation to make contributions.

13

--------------------------------------------------------------------------------



“Multiple Employer Plan” means a single‑employer plan, as defined in Section
4001(a)(15) of ERISA, that (i) is maintained for employees of the Borrower or
any ERISA Affiliate and at least one Person other than the Borrower and the
ERISA Affiliates or (ii) was so maintained and in respect of which the Borrower
or an ERISA Affiliate could have liability under Section 4064 or 4069 of ERISA
in the event such plan has been or were to be terminated.
“Negotiation Period” has the meaning specified in the definition of “Credit
Default Swap Spread”.
“Non-Defaulting Lender” means, at any time, any Lender that is not a Defaulting
Lender at such time.
“Note” has the meaning specified in Section 2.17(a).
“Notice of Borrowing” has the meaning specified in Section 2.02(a)
“NYFRB” means the Federal Reserve Bank of New York.


“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Rate in
effect on such day and (b) the Overnight Bank Funding Rate in effect on such day
(or for any day that is not a Business Day, for the immediately preceding
Business Day); provided that if none of such rates are published for any day
that is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m. (New York City time) on such day received by
the Designated Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
“Other Taxes” has the meaning specified in Section 2.14(b).
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).
“Participant Register” has the meaning specified in Section 8.07(e).
“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56 and all other laws and regulations relating to money-laundering and
terrorist activities.
“Payment Office” means, for any Committed Currency, such office of the
Designated Agent as shall be from time to time selected by the Designated Agent
and notified by the Designated Agent to the Borrower and the Lenders.

14

--------------------------------------------------------------------------------



“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture or
other entity, or a government or any political subdivision or agency thereof.
“Plan” means a Single Employer Plan or a Multiple Employer Plan.
“Prime Rate” means the rate of interest publicly announced from time to time by
JPMorgan Chase Bank, N.A. as its prime rate in effect at its principal office in
New York City; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.
“Public Debt Rating” means, as of any date of determination, the higher rating
that has been most recently announced by either S&P or Moody’s, as the case may
be, for any class of senior, unsecured, non-credit enhanced long-term public
debt issued by the Borrower. For purposes of the foregoing, (a) if only one of
S&P and Moody’s shall have in effect a Public Debt Rating, the Maximum
Applicable Margin, the Minimum Applicable Margin and the Commitment Fee
Percentage shall be determined by reference to the available rating; (b) if
neither S&P nor Moody’s shall have in effect a Public Debt Rating, the Maximum
Applicable Margin, the Minimum Applicable Margin and the Commitment Fee
Percentage will be set in accordance with Level 4 under the definition of
“Maximum Applicable Margin”, “Minimum Applicable Margin” or “Commitment Fee
Percentage”, as the case may be; (c) if the ratings established by S&P and
Moody’s shall fall within different levels, the Maximum Applicable Margin, the
Minimum Applicable Margin and the Commitment Fee Percentage shall be based upon
the higher rating; (d) if any rating established by S&P or Moody’s shall be
changed, such change shall be effective as of the date on which such change is
first announced publicly by the rating agency making such change; and (e) if S&P
or Moody’s shall change the basis on which ratings are established, each
reference to the Public Debt Rating announced by S&P or Moody’s, as the case may
be, shall refer to the then‑equivalent rating by S&P or Moody’s, as the case may
be.
“Reference Banks” means each of BNP Paribas, Citibank, N.A. and JPMorgan Chase
Bank, N.A., or, in the event that fewer than two of such banks remain Lenders
hereunder at any time, any other commercial bank designated by the Borrower
(with the consent of such bank) and approved by the Majority Lenders as
constituting a “Reference Bank” hereunder, in each case, acting in its capacity
as a “Reference Bank” hereunder.
“Register” has the meaning specified in Section 8.07(c).
“Responsible Officer” means the chief executive officer, the president, the
chief financial officer, the treasurer or any assistant treasurer of the
Borrower.
“S&P” means Standard & Poor’s Ratings Services, a subsidiary of McGraw Hill
Financial, Inc., and any successor to its rating agency business.
“Sanctions Laws” means trade or financial sanctions imposed, administered or
enforced by the Office of Foreign Assets Control (“OFAC”) of the U.S.

15

--------------------------------------------------------------------------------



Department of the Treasury or similar trade or financial sanctions imposed,
administered or enforced by (a) the U.S. Department of State pursuant to the
International Emergency Economic Powers Act, Trading with the Enemy Act, United
Nations Participation Act, Foreign Narcotics Kingpin Designation Act,
Comprehensive Iran Sanctions, Accountability, and Divestment Act, Iran Threat
Reduction and Syria Human Rights Act and related executive orders and
regulations, (b) Her Majesty’s Treasury of the United Kingdom, (c) the European
Union, or (d) United Nations Security Council.
“Sanctioned Person” means any Person currently named on OFAC’s List of Specially
Designated Nationals and Blocked Persons or any entity that is 50% or more owned
by such Person; the Sanctioned Entities List maintained by the U.S. Department
of State; the Consolidated list of persons, groups and entities subject to
European Union financial sanctions maintained by the European Union External
Action Committee; the Consolidated List of Financial Sanctions Targets
maintained by Her Majesty’s Treasury of the United Kingdom; the Compendium of
United Nations Security Council Sanctions Lists.
“SEC” has the meaning specified in Section 5.01(e)(i).
“Shanghai Project Entity” means any Subsidiary of the Borrower and any other
Person whose equity securities or interests are owned, directly or indirectly,
in whole or in part, by the Borrower or any of its Subsidiaries, the primary
business of which is the direct or indirect ownership, management, operation,
design, construction and/or financing of the recreational and commercial
facilities and complex or any part thereof or any addition thereto, to be known
as “Shanghai Disney”, “Shanghai Disneyland” or “Disneyland Resort Shanghai” or
by any similar name, to be located in the Pudong New Area, Shanghai, People’s
Republic of China, which Subsidiaries and other Persons include, without
limitation, as of the date hereof, Shanghai International Theme Park Company
Limited, Shanghai International Theme Park Associated Facilities Company
Limited, Shanghai International Theme Park and Resort Management Company Limited
and WD Holdings (Shanghai), LLC.
“Single Employer Plan” means a single-employer plan, as defined in
Section 4001(a)(15) of ERISA, that (i) is maintained for employees of the
Borrower or an ERISA Affiliate and no Person other than the Borrower and the
ERISA Affiliates or (ii) was so maintained and in respect of which the Borrower
or an ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.
“Specified Project Entity” means:
(a)DVD Financing, Inc.;


(b)each Affiliate of the Borrower organized after February 25, 2004 (the
“Organization Date”) (or whose business commenced after the Organization Date)
and any other Person organized after the Organization Date (or whose business
commenced after the Organization Date) whose equity securities or interests are
owned,

16

--------------------------------------------------------------------------------



directly or indirectly, in whole or in part, by the Borrower or any of its
Subsidiaries, in each case, if:


(i)such Affiliate or other Person has incurred Debt for the purpose of financing
all or a part of the costs of the acquisition, construction, development or
operation of a particular project (“Project Debt”);


(ii)except for customary guarantees, keep-well agreements and similar credit and
equity support arrangements in respect of Project Debt incurred by such
Affiliate or other Person from the Borrower or any of its Subsidiaries not in
excess of $150,000,000 or from third parties, the source of repayment of such
Project Debt is limited to the assets and revenues of such particular project
(or, if such particular project comprises all or substantially all of the assets
of such Affiliate or other Person, the assets and revenues of such Affiliate or
other Person); and


(iii)the property over which Liens are granted to secure such Project Debt, if
any, consists solely of the assets and revenues of such particular project or
the equity securities or interests of such Affiliate or other Person or a
Subsidiary of the Borrower referred to in clause (c) below; and


(c)each Affiliate of the Borrower organized after the Organization Date (or
whose business commenced after the Organization Date) whose equity securities or
interests are owned, directly or indirectly, in whole or in part, by the
Borrower or any of its Subsidiaries, the primary business of which is the direct
or indirect ownership, management or operation of, or provision of services to,
any Affiliate or other Person referred to in clause (b) above.


“Subsidiary” means with respect to any Person, any (a) corporation (or foreign
equivalent) other than an Excluded Entity or (b) general partnership, limited
partnership or limited liability company (or foreign equivalent) other than an
Excluded Entity (each, a “Non-Corporate Entity”), in either case, of which more
than 50% of the outstanding capital stock (or comparable interest) having
ordinary voting power (irrespective of whether at the time capital stock (or
comparable interest) of any other class or classes of such corporation or
Non-Corporate Entity shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly (through one or more
Subsidiaries) owned by such Person. In the case of a Non-Corporate Entity, a
Person shall be deemed to have more than 50% of interests having ordinary voting
power only if such Person’s vote in respect of such interests comprises more
than 50% of the total voting power of all such interests in such Non-Corporate
Entity. For purposes of this definition, any managerial powers or rights
comparable to managerial powers afforded to a Person solely by reason of such
Person’s ownership of general partner or comparable interests (or foreign
equivalent) shall not be deemed to be “interests having ordinary voting power”.
“Taxes” has the meaning specified in Section 2.14(a).

17

--------------------------------------------------------------------------------



“Termination Date” means the earlier of (a) March 11, 2021, subject to the
extension thereof pursuant to Section 2.20, and (b) the date of termination in
whole of the aggregate Commitments pursuant to Section 2.04 or 6.01; provided,
however, that the Termination Date of any Lender that is a Declining Lender in
connection with any requested extension pursuant to Section 2.20 shall be the
Termination Date in effect immediately prior to the applicable Extension Date
for all purposes of this Agreement.
“2014 Credit Agreement” means the Five-year Credit Agreement dated as of March
14, 2014, among the Borrower, the banks, financial institutions and other
institutional lenders party thereto and JPMorgan Chase Bank, N.A., as designated
agent for the lenders thereunder, as such agreement may be amended, supplemented
or otherwise modified hereafter from time to time.
“Type” has the meaning specified in the definition of “Advance”.
“United States” and “U.S.” each means the United States of America.
“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.
“Write-Down and Conversion Powers” has the meaning specified in Section 8.19.
SECTION 1.02 Computation of Time Periods. In this Agreement, in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each means “to
but excluding”.


SECTION 1.03 Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with GAAP as in effect from time to
time; provided, however, that if any changes in accounting principles from those
used in the preparation of the financial statements referred to in Section
4.01(c) dated October 3, 2015, hereafter occur by reason of the promulgation of
rules, regulations, pronouncements, opinions or other requirements of the
Financial Accounting Standards Board or the American Institute of Certified
Public Accountants (or successors thereto or agencies with similar functions)
and result in a change in the method of calculation of any financial covenant or
term related thereto contained in this Agreement, then upon the request of
either the Borrower or the Designated Agent (acting at the instruction of the
Majority Lenders), the Borrower and the Designated Agent shall enter into
negotiations to amend such financial covenant or other relevant terms of this
Agreement to eliminate the effect of any such change; provided further, however,
that upon such request and until such amendment becomes effective, such
financial covenant or other relevant terms shall be performed, observed and
determined in accordance with GAAP as in effect immediately prior to such
change.

18

--------------------------------------------------------------------------------



ARTICLE II


AMOUNTS AND TERMS OF THE ADVANCES


SECTION 2.01 The Advances. Each Lender severally agrees, on the terms and
conditions hereinafter set forth, to make Advances to the Borrower from time to
time on any Business Day during the period from the Effective Date until the
Termination Date in an aggregate amount (based in respect of any Advances
denominated in a Committed Currency on the Equivalent in Dollars determined on
the date of delivery of the applicable Notice of Borrowing) not to exceed at any
time outstanding the Dollar amount set forth opposite such Lender’s name on
Schedule 2.01 or, if such Lender has become a Lender hereunder pursuant to an
Assumption Agreement, the Dollar amount set forth for such Lender in such
Assumption Agreement or, if such Lender has entered into an Assignment and
Acceptance, the Dollar amount set forth for such Lender in the Register
maintained by the Designated Agent pursuant to Section 8.07(c), as such amount
may be reduced pursuant to Section 2.04 or increased pursuant to Section 2.19
(such Lender’s “Commitment”); provided that the Lenders shall not be obligated
to, and shall not, make any Advances as part of a Borrowing if after giving
effect to such Borrowing the sum of the then-outstanding aggregate amount of all
Borrowings shall exceed the aggregate amount of the Commitments then in effect.
Each Borrowing shall be in an aggregate amount of $5,000,000, £5,000,000,
€5,000,000 or ¥500,000,000, as applicable, or an integral multiple of
$1,000,000, £1,000,000, €1,000,000 or ¥100,000,000, as applicable, in excess
thereof, except that any Borrowing may be in an amount equal to the remaining
unused amount of the Commitments or the Equivalent thereof in a Committed
Currency. Each Borrowing shall consist of Advances of the same Type made on the
same day by the Lenders ratably according to their respective Commitments.
Within the limits of each Lender’s Commitment, the Borrower from time to time
may borrow under this Section 2.01, prepay pursuant to Section 2.10 and reborrow
under this Section 2.01.
  
SECTION 2.02 Making the Advances. (a)  Each Borrowing shall be made on notice,
given not later than (x) 11:00 A.M. (New York City time) on the same Business
Day as the date of a proposed Borrowing comprised of Base Rate Advances, (y)
11:00 A.M. (London time) on the third Business Day prior to the date of a
proposed Borrowing comprised of Eurocurrency Rate Advances denominated in any
Committed Currency or (z) 1:00 P.M. (New York City time) on the third Business
Day prior to the date of a proposed Borrowing comprised of Eurocurrency Rate
Advances denominated in Dollars, by the Borrower to the Designated Agent, which
shall give to each Lender prompt notice thereof by telecopier. Each such notice
of a Borrowing (a “Notice of Borrowing”) shall be by telecopier, or by telephone
confirmed immediately by telecopier, in substantially the form of Exhibit A
hereto, specifying therein the requested (i) date of such Borrowing (which shall
be a Business Day), (ii) Type of Advances comprising such Borrowing, (iii)
aggregate amount of such Borrowing and (iv) in the case of a Borrowing comprised
of Eurocurrency Rate Advances, initial Interest Period and currency for each
such Advance. Each Lender shall, before (A) 1:00 P.M. (New York City time) on
the date of such Borrowing consisting of Advances denominated in Dollars or (B)
1:00 P.M. (London time) on the date of such Borrowing consisting of Advances
denominated in any Committed Currency, make available for the account of its
Applicable Lending Office to

19

--------------------------------------------------------------------------------



the Designated Agent at the Designated Agent’s Account, in same day funds, such
Lender’s ratable portion of such Borrowing. After the Designated Agent’s receipt
of such funds and upon fulfillment of the applicable conditions set forth in
Article III, the Designated Agent will make such funds available to the Borrower
at the office where the Designated Agent’s Account is maintained (or to an
account of the Borrower in the relevant jurisdiction and designated by the
Borrower in the applicable Notice of Borrowing, in the case of Advances
denominated in a Committed Currency).


(b)Each Notice of Borrowing shall be irrevocable and binding on the Borrower. In
the case of any Borrowing which the related Notice of Borrowing specifies as to
be comprised of Eurocurrency Rate Advances, the Borrower shall indemnify each
Lender against any loss, cost or expense incurred by such Lender as a result of
any failure to fulfill on or before the date specified in such Notice of
Borrowing for such Borrowing the applicable conditions set forth in Article III,
including, without limitation, any loss, cost or expense incurred by reason of
the liquidation or redeployment of deposits or other funds acquired by such
Lender to fund the Eurocurrency Rate Advance to be made by such Lender as part
of such Borrowing when such Eurocurrency Rate Advance, as a result of such
failure, is not made on such date.


(c)Unless the Designated Agent shall have received notice from a Lender on or
prior to the date of any Borrowing that such Lender will not make available to
the Designated Agent such Lender’s ratable portion of such Borrowing, the
Designated Agent may, but shall not be required to, assume that such Lender has
made such portion available to the Designated Agent on the date of such
Borrowing in accordance with subsection (a) of this Section 2.02 and the
Designated Agent may, but shall not be required to, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If and to the extent that any Lender shall not have made such ratable portion
available to the Designated Agent, such Lender agrees to pay to the Designated
Agent forthwith on demand such corresponding amount together with interest
thereon, for each day from the date such amount is made available to the
Borrower until the date such amount is paid to the Designated Agent, at (A) the
Federal Funds Rate in the case of Advances denominated in Dollars or (B) the
cost of funds incurred by the Designated Agent in respect of such amount in the
case of Advances denominated in Committed Currencies; provided, however, that
(i) within two Business Days after any Lender shall fail to make such ratable
portion available to the Designated Agent, the Designated Agent shall notify the
Borrower of such failure and (ii) if such Lender shall not have paid such
corresponding amount to the Designated Agent within two Business Days after such
demand is made of such Lender by the Designated Agent, the Borrower agrees to
repay to the Designated Agent forthwith upon demand by the Designated Agent to
the Borrower such corresponding amount together with interest thereon, for each
day from the date such amount is made available to the Borrower until the date
such amount is repaid to the Designated Agent, at the interest rate applicable
at the time to Advances comprising such Borrowing. If and to the extent such
corresponding amount shall be paid by such Lender to the Designated Agent in
accordance with this Section 2.02(c),

20

--------------------------------------------------------------------------------



such amount shall constitute such Lender’s Advance as part of such Borrowing for
all purposes of this Agreement.


(d)The failure of any Lender to make the Advance to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.


SECTION 2.03 Commitment Fee. The Borrower agrees to pay to each Lender a
commitment fee on the average daily unused amount of such Lender’s Commitment
(i) in the case of each Lender on the Effective Date, from the Effective Date or
(ii) in the case of any Lender that becomes a Lender after the Effective Date,
the effective date specified in the Assumption Agreement or the Assignment and
Acceptance pursuant to which it became a Lender, until, in each case, the
Termination Date, payable quarterly in arrears on the first Business Day of each
January, April, July and October during the term of such Lender’s Commitment,
commencing April 1, 2016, and on the Termination Date, at the rate per annum
equal to the Commitment Fee Percentage in effect from time to time.


SECTION 2.04 Reduction of the Commitments. The Borrower shall have the right,
upon at least three Business Days’ notice to the Designated Agent, to terminate
in whole or reduce ratably in part the unused portions of the respective
Commitments of the Lenders; provided that each partial reduction shall be in the
aggregate amount of $5,000,000 or an integral multiple of $1,000,000 in excess
thereof; provided further that after giving effect to any such partial
reduction, the total Commitments shall not be less than the then-outstanding
aggregate amount of Advances. Once terminated, such Commitments may not be
reinstated.


SECTION 2.05 Repayment of Advances. The Borrower shall repay to each Lender on
the Termination Date the aggregate principal amount of the Advances owing to
such Lender on such date.


SECTION 2.06 Interest on Advances. (a)  Scheduled Interest. The Borrower shall
pay to each Lender interest on the unpaid principal amount of each Advance owing
to such Lender from the date of such Advance until such principal amount shall
be paid in full, at the following rates per annum:


(i)Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (A) the Base Rate and
(B) the Applicable Margin in effect from time to time, payable quarterly in
arrears on the first Business Day of each January, April, July and October
during such periods and on the date such Base Rate Advance shall be Converted or
paid in full.
(ii)Eurocurrency Rate Advances. During such periods as such Advance is a
Eurocurrency Rate Advance, a rate per annum equal at all times

21

--------------------------------------------------------------------------------



during each Interest Period for such Advance to the sum of (A) the Eurocurrency
Rate for such Interest Period for such Advance and (B) the Applicable Margin in
effect from time to time, payable in arrears on the last day of such Interest
Period and, if such Interest Period has a duration of more than three months, on
the date which occurs three months and, if applicable, six months and twelve
months after the first day of such Interest Period and on the date such
Eurocurrency Rate Advance shall be Converted or paid in full.


(b)Default Interest. The Borrower shall pay interest on the unpaid principal
amount of each Advance that is not paid when due and on the unpaid amount of all
interest, fees and other amounts payable hereunder that is not paid when due,
payable on demand of the Designated Agent or the Majority Lenders, at a rate per
annum equal at all times to (i) in the case of any amount of principal, 2.00%
per annum above the rate per annum required to be paid on such Advance
immediately prior to the date on which such amount became due and (ii) to the
fullest extent permitted by law, in the case of all other amounts, 2.00% per
annum above the rate of interest applicable to Base Rate Advances in effect from
time to time.


SECTION 2.07 [Intentionally Omitted.]


SECTION 2.08 Interest Rate Determination. (a)  If requested, each Reference Bank
may, but shall not be required to furnish to the Designated Agent timely
information for the purpose of determining each Eurocurrency Rate. If any one or
more of the Reference Banks shall not furnish such timely information to the
Designated Agent for the purpose of determining such interest rate, the
Designated Agent shall determine such interest rate on the basis of timely
information furnished by the remaining Reference Banks.
(b)The Designated Agent shall give prompt notice to the Borrower and the Lenders
of (i) the applicable interest rate determined by the Designated Agent and (ii)
subject to Section 2.13(b), the details of such determination (including,
without limitation, disclosure of the Credit Default Swap Spread) for purposes
of Sections 2.06(a)(i) and/or 2.06(a)(ii).


(c)If at any time when the Eurocurrency Rate is being determined by reference to
rates furnished by the Reference Banks in accordance with the definition of
“Eurocurrency Rate”, fewer than two Reference Banks furnish timely information
to the Designated Agent for purposes of determining the Eurocurrency Rate for
any Eurocurrency Rate Advances, (i) the Designated Agent shall forthwith notify
the Borrower and the Lenders that the interest rate cannot be determined for
such Eurocurrency Rate Advances, (ii) each such Advance denominated in Dollars
will automatically, on the last day of the then-existing Interest Period
therefor, Convert into a Base Rate Advance (or, if such Advance is then a Base
Rate Advance, will continue as a Base Rate Advance), (iii) each such Advance
denominated in a currency other than Dollars shall be prepaid and (iv) the
obligation of the Lenders to make, or to Convert Advances into, Eurocurrency
Rate

22

--------------------------------------------------------------------------------



Advances shall be suspended until the Designated Agent shall notify the Borrower
and the Lenders that the circumstances causing such suspension no longer exist.


(d)If, with respect to any Eurocurrency Rate Advances in any currency, (i) the
Designated Agent shall be unable to determine the Eurocurrency Rate as
contemplated hereby or (ii) the Majority Lenders notify the Designated Agent
that (A) they are unable to obtain matching deposits in such currency in the
London interbank market at or about 11:00 A.M. (London time) on the second
Business Day before the making of a Borrowing (or, in the case of a Borrowing
denominated in Sterling, on the date of such Borrowing) in sufficient amounts to
fund their respective Eurocurrency Rate Advances as a part of such Borrowing
during its Interest Period or (B) the Eurocurrency Rate for any Interest Period
for such Advances will not adequately reflect the cost to such Majority Lenders
(which cost each such Majority Lender reasonably determines in good faith is
material) of making, funding or maintaining their respective Eurocurrency Rate
Advances in such currency for such Interest Period, the Designated Agent shall
forthwith so notify the Borrower and the Lenders, whereupon, unless, in the case
of a development referred to in the preceding clause (ii)(B), the Applicable
Margin shall be increased to reflect such costs as determined by such Majority
Lenders and as agreed by the Borrower, (A) the obligation of the Lenders to make
or continue at the end of the Interest Period, or to Convert Base Rate Advances
into, Eurocurrency Rate Advances in such currency shall be suspended until the
Designated Agent shall notify the Borrower and the Lenders that the
circumstances causing such suspension no longer exist and (B) the Borrower will,
on the last day of the then-existing Interest Period therefor, (1) if such
Eurocurrency Rate Advances are denominated in Dollars, either (x) prepay such
Advances or (y) Convert such Advances into Base Rate Advances and (2) if such
Eurocurrency Rate Advances are denominated in any affected Committed
Currency, prepay such Advances. The Designated Agent shall use reasonable
efforts to determine from time to time whether the circumstances causing such
suspension no longer exist and, promptly after the Designated Agent knows that
the circumstances causing such suspension no longer exist, the Designated Agent
shall notify the Borrower and the Lenders.


(e)If the Borrower shall fail to select the duration of any Interest Period for
any Eurocurrency Rate Advances in accordance with the provisions contained in
the definition of “Interest Period” in Section 1.01, the Designated Agent will
forthwith so notify the Borrower and the Lenders and such Advances will
automatically, on the last day of the then-existing Interest Period therefor,
(i) if such Eurocurrency Rate Advances are denominated in Dollars, be Converted
into Base Rate Advances and (ii) if such Eurocurrency Rate Advances are
denominated in any Committed Currency, be continued as Eurocurrency Rate
Advances with a one-month Interest Period.


(f)Upon the occurrence and during the continuance of any Event of Default under
Section 6.01(a), (i) each Eurocurrency Rate Advance denominated in Dollars will
automatically, on the last day of the then-existing Interest Period therefor, be
Converted into a Base Rate Advance and (ii) the obligation of the Lenders to
make, or to Convert Advances into, Eurocurrency Rate Advances shall be
suspended.



23

--------------------------------------------------------------------------------



SECTION 2.09 Optional Conversion of Advances. The Borrower may on any Business
Day, upon notice given to the Designated Agent not later than (i) 11:00 A.M.
(New York City time) on the same Business Day as the date of the proposed
Conversion in the case of a Conversion of Eurocurrency Rate Advances into Base
Rate Advances and (ii) 1:00 P.M. (London time) on the third Business Day prior
to the date of the proposed Conversion in the case of a Conversion of Base Rate
Advances into Eurocurrency Rate Advances or of Eurocurrency Rate Advances of one
Interest Period into Eurocurrency Rate Advances of another Interest Period, as
the case may be, and subject to the provisions of Sections 2.08 and 2.12,
Convert all Advances denominated in Dollars of one Type comprising the same
Borrowing into Advances denominated in Dollars of the other Type; provided,
however, that any Conversion of any Eurocurrency Rate Advances into Base Rate
Advances or into Eurocurrency Rate Advances of another Interest Period shall be
made on, and only on, the last day of an Interest Period for such Eurocurrency
Rate Advances. Promptly upon receipt from the Borrower of a notice of a proposed
Conversion hereunder, the Designated Agent shall give notice of such proposed
Conversion to each Lender. Each such notice of a Conversion shall, within the
restrictions set forth above, specify (x) the date of such Conversion (which
shall be a Business Day), (y) the Advances to be Converted and (z) if such
Conversion is into Eurocurrency Rate Advances, the duration of the initial
Interest Period for each such Advance. The Borrower may Convert all Eurocurrency
Rate Advances of any one Lender into Base Rate Advances of such Lender in
accordance with the provisions of Section 2.12 by complying with the procedures
set forth therein and in this Section 2.09 as though each reference in this
Section 2.09 to Advances denominated in Dollars of any Type were to such
Advances of such Lender. Each such notice of Conversion shall, subject to the
provisions of Sections 2.08 and 2.12, be irrevocable and binding on the
Borrower.


SECTION 2.10 Prepayments of Advances. (a)  Optional. The Borrower may, upon not
less than (i) the same Business Day’s notice to the Designated Agent received
not later than 11:00 A.M. (New York City time) in the case of Borrowings
consisting of Base Rate Advances, (ii) three Business Days’ notice to the
Designated Agent received not later than 11:00 A.M. (New York City time) in the
case of Borrowings consisting of Eurocurrency Rate Advances denominated in any
Committed Currency, or (iii) three Business Days’ notice to the Designated Agent
received not later than 1:00 P.M. (New York City time) in the case of Borrowings
consisting of Eurocurrency Rate Advances denominated in Dollars, stating the
proposed date and aggregate principal amount of the prepayment, and if such
notice is given the Borrower shall, prepay the outstanding principal amounts of
the Advances constituting part of the same Borrowings in whole or ratably in
part, together with accrued interest to the date of such prepayment on the
principal amount prepaid; provided, however, that (x) each partial prepayment
shall be in an aggregate principal amount of $1,000,000 or an integral multiple
of $1,000,000 in excess thereof (or the Equivalent thereof in a Committed
Currency determined on the date notice of prepayment is given) and (y) in the
case of any such prepayment of Eurocurrency Rate Advances, the Borrower shall be
obligated to reimburse the Lenders in respect thereof pursuant to Section
8.04(b).



24

--------------------------------------------------------------------------------



(b)    Mandatory. (i)  If the Designated Agent provides a written notice in
conformity with Section 2.10(b)(ii) to the Borrower that, on any date, the sum
of (A) the aggregate principal amount of all Advances denominated in Dollars
then outstanding and (B) the Equivalent in Dollars (determined on the third
Business Day prior to such date) of the aggregate principal amount of all
Advances denominated in Committed Currencies then outstanding exceeds 102% of
the aggregate Commitments of the Lenders on such date, the Borrower shall,
within two Business Days after receipt of such notice, prepay the outstanding
principal amount of any Advances necessary so that, after giving effect to such
prepayment of Advances, the sum of (A) and (B) above does not exceed 100% of the
aggregate Commitments of the Lenders on such date as set forth in the written
notice from the Designated Agent to the Borrower pursuant to the terms hereof.
(ii)Each prepayment made pursuant to this Section 2.10(b) shall be made together
with any interest accrued to the date of such prepayment on the principal
amounts prepaid and, in the case of any prepayment of a Eurocurrency Rate
Advance on a date other than the last day of an Interest Period, with any
additional amounts which the Borrower shall be obligated to reimburse to the
Lenders in respect thereof pursuant to Section 8.04(b). The Designated Agent
shall give prompt written notice of any prepayment required under this Section
2.10(b) to the Borrower and the Lenders and such notice shall specify the amount
of such prepayment and contain a reasonably detailed calculation thereof.


SECTION 2.11 Increased Costs. (a)  If, after the date hereof, due to either (i)
the introduction of or any change (other than any change by way of imposition or
increase of reserve requirements included in the Eurocurrency Rate Reserve
Percentage) in or in the interpretation of any law or regulation or (ii) the
compliance with any hereafter promulgated guideline or request from any central
bank or other governmental authority, including, without limitation, any agency
of the European Union or similar monetary or multinational authority (whether or
not having the force of law), which guideline or request (x) imposes, modifies
or deems applicable any reserve, special deposit or similar requirement against
assets held by, deposits with or for the account of or credit extended by any
Lender or (y) imposes on any Lender any other condition regarding this Agreement
(including any assessment or charge on or with respect to the Commitments or
Advances, deposits or liabilities incurred to fund Advances, assets consisting
of Advances (but not unrelated assets) or capital attributable hereto), there
shall be any increase in the cost (excluding any allocation of corporate
overhead) to any Lender (which cost such Lender reasonably determines in good
faith is material) of agreeing to make or making, funding or maintaining
Eurocurrency Rate Advances, then such Lender shall so notify the Borrower
promptly after such Lender knows of such increased cost and determines that such
cost is material and the Borrower shall from time to time, upon demand by such
Lender (with a copy of such demand to the Designated Agent), pay to the
Designated Agent for the account of such Lender additional amounts sufficient to
compensate such Lender for such increased cost. A certificate of such Lender as
to the amount of such increased cost in reasonable detail and stating the basis
upon which such amount has been calculated and certifying that such Lender’s
method of allocating such costs is fair and reasonable and that such Lender’s
demand for payment of such costs hereunder is not inconsistent with its
treatment of other borrowers which, as a credit matter, are substantially
similar to the

25

--------------------------------------------------------------------------------



Borrower and which are subject to similar provisions, submitted to the Borrower
and the Designated Agent by such Lender, shall be conclusive and binding for all
purposes hereof, absent manifest error. Notwithstanding the foregoing, the
Borrower shall not be required to pay any amount under this Section 2.11
relating to (i) costs that are Excluded Taxes or are subject to indemnification
under Section 2.14 or (ii) reserve requirements that are included in the
Eurocurrency Rate Reserve Percentage.


(b)If, after the date hereof, either (i) the introduction of or change in or in
the interpretation of any law or regulation or (ii) the compliance by any Lender
with any hereafter promulgated guideline or request from any central bank or
other governmental authority, including, without limitation, any agency of the
European Union or similar monetary or multinational authority (whether or not
having the force of law), affects or would affect the amount of capital or
liquidity required or expected to be maintained by such Lender or any entity
controlling such Lender and the amount of such capital or liquidity is
materially increased by or based upon the existence of such Lender’s commitment
to lend hereunder and other commitments of this type, then such Lender shall so
notify the Borrower promptly after such Lender makes such determination and,
upon demand by such Lender (with a copy of such demand to the Designated Agent),
the Borrower shall pay to such Lender within five days from the date of such
demand, from time to time as specified by such Lender, additional amounts
sufficient to compensate such Lender or such controlling entity in the light of
such circumstances, to the extent that such Lender reasonably determines in good
faith such increase in capital or liquidity to be material and allocable to the
existence of such Lender’s commitment to lend hereunder. A certificate of such
Lender as to such amount in reasonable detail and stating the basis upon which
such amount has been calculated and certifying that such Lender’s method of
allocating such increase of capital is fair and reasonable and that such
Lender’s demand for payment of such increase of capital hereunder is not
inconsistent with its treatment of other borrowers which, as a credit matter,
are substantially similar to the Borrower and which are subject to similar
provisions, submitted to the Borrower and the Designated Agent by such Lender,
shall be conclusive and binding for all purposes hereof, absent manifest error.
(c)The Borrower shall not be obligated to pay under this Section 2.11 any
amounts which relate to costs or increases of capital incurred prior to the 12
months immediately preceding the date of demand for payment of such amounts by
any Lender, unless the applicable law, regulation, guideline or request
resulting in such costs or increases of capital is imposed retroactively. In the
case of any law, regulation, guideline or request which is imposed
retroactively, the Lender making demand for payment of any amount under this
Section 2.11 shall notify the Borrower not later than 12 months from the date
that such Lender should reasonably have known of such law, regulation, guideline
or request and the Borrower’s obligation to compensate such Lender for such
amount is contingent upon such Lender so notifying the Borrower; provided,
however, that any failure by such Lender to provide such notice shall not affect
the Borrower’s obligations under this Section 2.11 with respect to amounts
resulting from costs or increases of capital incurred after the date which
occurs 12 months immediately preceding the date on which such Lender notified
the Borrower of such law, regulation, guideline or request.

26

--------------------------------------------------------------------------------



(d)If any Lender shall subsequently recoup any costs (other than from the
Borrower) for which such Lender has theretofore been compensated by the Borrower
under this Section 2.11, such Lender shall remit to the Borrower an amount equal
to the amount of such recoupment. Amounts required to be paid by the Borrower
pursuant to this Section 2.11 shall be paid in addition to, and without
duplication of, any amounts required to be paid pursuant to Section 2.14.


(e)For purposes hereof, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (ii) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be changes in law or regulation referred to
in paragraphs (a) and (b) of this Section, regardless of the date enacted,
adopted, promulgated or issued.


(f)Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in this
Section 2.11 shall survive the payment in full (after the Termination Date) of
all payment obligations of the Borrower in respect of Advances hereunder.


SECTION 2.12 Illegality. Notwithstanding any other provision of this Agreement,
if any Lender shall notify the Designated Agent that the introduction of or any
change in or in the interpretation of any law or regulation after the date
hereof makes it unlawful, or any central bank or other governmental authority
asserts that it is unlawful, for any Lender or its Eurocurrency Lending Office
to perform its obligations hereunder to make Eurocurrency Rate Advances in
Dollars or in any Committed Currency or to fund or maintain Eurocurrency Rate
Advances in Dollars or in any Committed Currency, (a) the obligation of such
Lender to make, or to Convert Base Rate Advances into, Eurocurrency Rate
Advances shall be suspended until such Lender shall notify the Designated Agent,
and the Designated Agent shall notify the Borrower and the other Lenders, that
the circumstances causing such suspension no longer exist (which notice shall be
given promptly after the Designated Agent has been advised by such Lender that
the circumstances causing such suspension no longer exist) and (b) the Borrower
shall forthwith prepay in full all Eurocurrency Rate Advances of such Lender
then outstanding, together with interest accrued thereon, unless, in the case of
a Eurocurrency Rate Advance denominated in Dollars, the Borrower, within five
Business Days of notice from the Designated Agent or, if permitted by law, on
and as of the last day of the then-existing Interest Period for such
Eurocurrency Rate Advance, Converts it into a Base Rate Advance.


SECTION 2.13 Payments and Computations. (a)  The Borrower shall make each
payment hereunder (and under the Notes, if any), irrespective of any right of
set-off or counterclaim, except with respect to principal of, interest on, and
other amounts

27

--------------------------------------------------------------------------------



relating to, Advances denominated in a Committed Currency, not later than
11:00 A.M. (New York City time) on the day when due, in Dollars to the
Designated Agent at the Designated Agent’s Account in same day funds. The
Borrower shall make each payment hereunder, irrespective of any right of set-off
or counterclaim, with respect to principal of, interest on, and other amounts
relating to, Advances denominated in a Committed Currency, not later than
11:00 A.M. (at the Payment Office for such Committed Currency) on the day when
due, in such Committed Currency to the Designated Agent, by deposit of such
funds to the Designated Agent’s Account in same day funds. The Designated Agent
will promptly thereafter cause to be distributed like funds relating to the
payment of principal or interest or fees ratably (other than amounts payable
pursuant to Sections 2.11, 2.14, 8.04 and 8.08) to the Lenders for the account
of their respective Applicable Lending Offices, and like funds relating to the
payment of any other amount payable to any Lender to such Lender for the account
of its Applicable Lending Office, in each case to be applied in accordance with
the terms of this Agreement. Upon any Assuming Lender becoming a Lender
hereunder as a result of a Commitment Increase pursuant to Section 2.19 or an
extension of the Termination Date pursuant to Section 2.20, and upon the
Designated Agent’s receipt of such Lender’s Assumption Agreement and recording
of the information contained therein in the Register, from and after the
applicable Increase Date or Extension Date, the Designated Agent shall make all
payments hereunder and under any Notes issued in connection therewith in respect
of the interest assumed thereby to the Assuming Lender. Upon its acceptance of
an Assignment and Acceptance and recording of the information contained therein
in the Register pursuant to Section 8.07(d), from and after the effective date
specified in such Assignment and Acceptance, the Designated Agent shall make all
payments hereunder and under the Notes, if any, issued in connection therewith
in respect of the interest assigned thereby to the Lender assignee thereunder,
and the parties to such Assignment and Acceptance shall make all appropriate
adjustments in such payments for periods prior to such effective date directly
between themselves.


(b)All computations of interest based on clause (a) of the definition of “Base
Rate” or the Eurocurrency Rate with respect to Advances denominated in Sterling
shall be made by the Designated Agent on the basis of a year of 365 or 366 days,
as the case may be, and all computations of interest based on the Eurocurrency
Rate with respect to Advances denominated in Dollars or Committed Currencies
other than Sterling, the NYFRB Rate, the Federal Funds Rate or the Overnight
Bank Funding Rate and of fees shall be made by the Designated Agent on the basis
of a year of 360 days (or, in each case of Advances denominated in Committed
Currencies where market practice differs, in accordance with such market
practice after notification of the Borrower), in each case for the actual number
of days (including the first day but excluding the last day) occurring in the
period for which such interest or fees are payable. Each determination by the
Designated Agent of an interest rate hereunder shall be conclusive and binding
for all purposes hereof, absent manifest error (it being understood and agreed
that with respect to any Reference Bank, nothing in this Agreement shall require
the Designated Agent to disclose to any other party hereto (other than the
Borrower) any information regarding such Reference Bank or any rate provided by
such Reference Bank in accordance with the definition of “Eurocurrency Rate”,
including, without limitation, whether such Reference Bank has provided a rate
or the rate provided by any such Reference Bank).

28

--------------------------------------------------------------------------------





(c)Whenever any payment hereunder or under the Notes, if any, shall be stated to
be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of the payment of interest or fees, as the case may
be; provided, however, that if such extension would cause payment of interest on
or principal of Eurocurrency Rate Advances to be made in the next following
calendar month, such payment shall be made on the immediately preceding Business
Day.


(d)Unless the Designated Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Lenders hereunder that the
Borrower will not make such payment in full, the Designated Agent may assume
that the Borrower has made such payment in full to the Designated Agent on such
date and the Designated Agent may, but shall not be required to, in reliance
upon such assumption, cause to be distributed to each Lender on such due date an
amount equal to the amount then due such Lender. If and to the extent that the
Borrower shall not have so made such payment in full to the Designated Agent,
each Lender shall repay to the Designated Agent, forthwith on demand, such
amount distributed to such Lender together with interest thereon, for each day
from the date such amount is distributed to such Lender until the date such
Lender repays such amount to the Designated Agent, at (i) the Federal Funds Rate
in the case of Advances denominated in Dollars or (ii) the cost of funds
incurred by the Designated Agent in respect of such amount in the case of
Advances denominated in Committed Currencies.


SECTION 2.14 Taxes. (a)  Subject to Section 2.14(f) below, any and all payments
by the Borrower hereunder or under the Notes, if any, shall be made, in
accordance with Section 2.13, free and clear of and without deduction for any
and all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding (i) in the
case of each Lender and the Designated Agent, taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
imposed on its income, and franchise taxes imposed on it, by the jurisdiction
under the laws of which such Lender or the Designated Agent, as the case may be,
is organized or any political subdivision thereof, (ii) in the case of each
Lender and the Designated Agent, taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, imposed on its income,
and franchise taxes imposed on it by the jurisdiction of such Lender’s
Applicable Lending Office or any political subdivision thereof or by any other
jurisdiction in which such Lender or the Designated Agent, as the case may be,
is doing business that is unrelated to this Agreement, (iii) in the case of a
Lender and the Designated Agent, U.S. federal withholding taxes imposed on
amounts payable to or for the account of such recipient with respect to an
applicable interest in this Agreement, an Advance or a Commitment pursuant to a
law in effect on the date on which (A) such recipient acquires such interest in
this Agreement, Advance or Commitment, or (B) such recipient changes its lending
office, except in each case to the extent that, pursuant to this Section 2.14,
amounts with respect to such taxes, levies, imposts, deductions, charges or
withholding, and all liabilities with respect thereto, were payable either to
such recipient’s assignor immediately before such Lender or the Designated

29

--------------------------------------------------------------------------------



Agent became a party hereto or to such Lender or the Designated Agent
immediately before it changed its lending office, and (iv) in the case of each
Lender and the Designated Agent or other recipient of payments hereunder, any
United States withholding taxes imposed under FATCA (all such excluded taxes,
levies, imposts, deductions, charges and liabilities being referred to as
“Excluded Taxes”, and all taxes levies, imposts, deductions, charges,
withholdings and liabilities that are not Excluded Taxes being referred to as
“Taxes”). Subject to Section 2.14(f) below, if the Borrower shall be required by
law to deduct any Taxes from or in respect of any sum payable hereunder to any
Lender or the Designated Agent, as the case may be, (i) the sum payable shall be
increased as may be necessary so that after making all required deductions of
Taxes (including deductions of Taxes applicable to additional sums payable under
this Section 2.14) such Lender or the Designated Agent, as the case may be,
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall pay the full amount deducted to the relevant taxation authority
or other authority in accordance with applicable law.


(b)In addition, the Borrower agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or under the Notes, if any,
or from the execution, delivery or registration of, or otherwise with respect
to, this Agreement or the Notes, if any (hereinafter referred to as “Other
Taxes”).


(c)(i) Subject to Section 2.14(f), the Borrower will indemnify each Lender and
the Designated Agent for the full amount of Taxes or Other Taxes (including,
without limitation, any Taxes or Other Taxes imposed by any jurisdiction on
amounts payable under this Section 2.14) paid by such Lender or the Designated
Agent, as the case may be, and any liability (including penalties (to the extent
not imposed as a result of such Lender’s or the Designated Agent’s gross
negligence or willful misconduct), interest and expenses) arising therefrom or
with respect thereto, whether or not such Taxes or Other Taxes were correctly or
legally asserted. This indemnification shall be made within 30 days from the
date such Lender or the Designated Agent, as the case may be, makes written
demand therefor.


(ii)    Each Lender will severally indemnify the Designated Agent, within 10
days after demand therefor, for (A) any Taxes attributable to such Lender (but
only to the extent that the Borrower has not already indemnified the Designated
Agent for such Taxes and without limiting the obligation of the Borrower to do
so), (B) any taxes attributable to such Lender’s failure to comply with the
provisions of Section 8.07(e) relating to the maintenance of a Participant
Register and (C) any Excluded Taxes that are attributable to such Lender, in
each case, that are payable or paid by the Designated Agent in connection with
this Agreement, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such taxes were correctly or legally imposed or asserted
by the relevant governmental authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Designated Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the Designated
Agent to set off and apply any and all amounts at any time owing to such Lender
under this Agreement or otherwise

30

--------------------------------------------------------------------------------



payable by the Designated Agent to the Lender from any other source against any
amount due to the Designated Agent under this Section 2.14(c)(ii).
(d)Within 30 days after the date of any payment of Taxes, the Borrower will
furnish to the Designated Agent, at its address referred to in Section 8.02, the
original or a certified copy of a receipt evidencing payment thereof, to the
extent that such a receipt is issued, or if such receipt is not issued, other
evidence of payment thereof that is reasonably satisfactory to the Designated
Agent.


(e)(i) Each Lender that is a U.S. Person shall deliver to the Borrower and the
Designated Agent on or prior to the date of its execution and delivery of this
Agreement, and each such Lender that is not a party hereto on the date hereof
shall deliver to the Borrower and the Designated Agent on or prior to the date
on which such Lender becomes a Lender hereunder pursuant to Section 2.19, 2.20
or 8.07, as the case may be, two true, accurate and complete original signed
copies of IRS Form W-9 for purposes of certifying that such Lender is exempt
from United States backup withholding tax on payments pursuant to this
Agreement. Each Lender that is not a U.S. Person shall deliver to the Borrower
and the Designated Agent on or prior to the date of its execution and delivery
of this Agreement, and each such Lender that is not a party hereto on the date
hereof shall deliver to the Borrower and the Designated Agent on or prior to the
date on which such Lender becomes a Lender hereunder pursuant to Section 2.19,
2.20 or 8.07, as the case may be, two true, accurate and complete original
signed copies of (A) IRS Form W-8BEN or IRS Form W-8BEN-E (or any successor or
substitute form or forms required under the Code or the applicable regulations
promulgated thereunder), (B) IRS Form W-8ECI (or any successor or substitute
form or forms required under the Code or the applicable regulations promulgated
thereunder) or (C) IRS Form W-8IMY (or any successor or substitute form or forms
required under the Code or the applicable regulations promulgated thereunder)
accompanied by IRS Form W-9, IRS Form W-8BEN, IRS Form W-8BEN-E or IRS Form
W-8ECI, as appropriate, in each case for purposes of certifying that such Lender
is exempt from United States withholding tax on payments pursuant to this
Agreement. As applicable, each Lender further agrees to deliver to the Borrower
and the Designated Agent from time to time, as reasonably requested by the
Borrower or the Designated Agent, and in any case before or promptly upon the
occurrence of any events requiring a change in the most recent form previously
delivered pursuant to this Section 2.14(e), a true, accurate and complete
original signed copy of (A) IRS Form W-9 (or any successor or substitute form or
forms required under the Code or the applicable regulations promulgated
thereunder), (B) IRS Form W-8BEN or IRS Form W-8BEN-E (or any successor or
substitute form or forms required under the Code or the applicable regulations
promulgated thereunder), (C) within 15 days prior to every third anniversary of
the date of delivery of the initial IRS Form W-8ECI by such Lender (or more
often if required by law) on which this Agreement is still in effect, IRS Form
W-8ECI (or any successor or substitute form or forms required under the Code or
the applicable regulations promulgated thereunder) or (D) IRS Form W-8IMY(or any
successor or substitute form or forms required under the Code or the applicable
regulations promulgated thereunder) accompanied by IRS Form W-9, IRS Form
W-8BEN, IRS Form W-8BEN-E or IRS Form W-8ECI, as appropriate, in each case for
purposes of certifying that such Lender is exempt from United States withholding
tax on payments

31

--------------------------------------------------------------------------------



pursuant to this Agreement. If any form or document referred to in this Section
2.14(e)(i) requires the disclosure of information, other than information
necessary to compute the tax payable and information required on the date hereof
by IRS Forms W-9, W-8BEN, W-8BEN-E, W-8ECI or W-8IMY, that any Lender reasonably
considers to be confidential, such Lender promptly shall give notice thereof to
the Borrower and the Designated Agent and shall not be obligated to include in
such form or document such confidential information; provided that such Lender
certifies to the Borrower that the failure to disclose such confidential
information does not increase the obligations of the Borrower under this Section
2.14.


(ii)     If a payment made to a Lender under this Agreement would be subject to
United States withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Designated Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Designated Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the Designated
Agent as may be necessary for the Borrower and the Designated Agent to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this Section
2.14(e)(ii) “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
(f)Notwithstanding any other provision of this Section 2.14 to the contrary, for
any period with respect to which a Lender has failed to provide the Borrower
with the appropriate form described in Section 2.14(e) establishing its
exemption from United States withholding tax or backup withholding tax on
payments hereunder (other than if such failure is due to a change in law
occurring subsequent to the date on which such form originally was required to
be provided), such Lender shall not be entitled to any payments under this
Section 2.14 with respect to United States withholding taxes; provided, however,
that should a Lender become subject to United States withholding taxes because
of its failure to deliver a form required hereunder, the Borrower shall take
such steps as such Lender shall reasonably request to assist such Lender to
recover such United States withholding taxes.


(g)Without affecting its rights under this Section 2.14 or any other provision
of this Agreement, each Lender agrees that if any Taxes or Other Taxes are
imposed and required by law to be paid or to be withheld from any amount payable
to any Lender or its Applicable Lending Office with respect to which the
Borrower would be obligated pursuant to this Section 2.14 to increase any
amounts payable to such Lender or to pay any such Taxes or Other Taxes, such
Lender shall use reasonable efforts to select an alternative Applicable Lending
Office which would not result in the imposition of such Taxes or Other Taxes;
provided, however, that no Lender shall be obligated to select an alternative
Applicable Lending Office if such Lender determines that (i) as a result of such
selection, such Lender would be in violation of an applicable law, regulation or
treaty, or

32

--------------------------------------------------------------------------------



would incur unreasonable additional costs or expenses, or (ii) such selection
would be inadvisable for regulatory reasons or inconsistent with the interests
of such Lender.


(h)Each Lender agrees with the Borrower that it will take all reasonable actions
by all usual means (i) to secure and maintain the benefit of all benefits
available to it under the provisions of any applicable double tax treaty
concluded by the United States to which such Lender may be entitled by reason of
the location of such Lender’s Applicable Lending Office or its place of
incorporation or its status as an enterprise of any jurisdiction having any such
applicable double tax treaty, if such benefit would reduce the amount payable by
the Borrower in accordance with this Section 2.14, and (ii) otherwise to
cooperate with the Borrower to minimize the amount payable by the Borrower
pursuant to this Section 2.14; provided, however, that no Lender shall be
obliged to disclose to the Borrower any information regarding its tax affairs or
tax computations or to reorder its tax affairs or tax planning pursuant hereto.


(i)If any party determines, in its sole discretion exercised in good faith, that
it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.14 (including by the payment of additional amounts
pursuant to this Section 2.14), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including taxes) of such indemnified party and without
interest (other than any interest paid by the relevant governmental authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this Section 2.14(i) (plus any penalties, interest or other charges
imposed by the relevant governmental authority) in the event that such
indemnified party is required to repay such refund to such governmental
authority. Notwithstanding anything to the contrary in this Section 2.14(i), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this Section 2.14(i) the payment of which would
place the indemnified party in a less favorable net after-tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid.


(j)Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in this
Section 2.14 shall survive the payment in full of the principal and interest on
all Advances and the termination of this Agreement until such date as all
applicable statutes of limitations (including any extensions thereof) have
expired with respect to such agreements and obligations of the Borrower
contained in this Section 2.14.


SECTION 2.15 Sharing of Payments, etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off or
otherwise) on account of the Advances made by it (other than pursuant to Section
2.11, 2.14, 8.04 or 8.08) in excess of its ratable share of payments on account
of the Advances obtained by all the Lenders, such Lender shall forthwith
purchase from the other Lenders such participations in the Advances made by them
as shall be necessary to cause such

33

--------------------------------------------------------------------------------



purchasing Lender to share the excess payment ratably with each of them;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each Lender
shall be rescinded and such Lender shall repay to the purchasing Lender the
purchase price to the extent of such recovery, together with an amount equal to
such Lender’s ratable share (according to the proportion of (i) the amount of
such Lender’s required repayment to (ii) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered. The Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 2.15 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off) with respect
to such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.


SECTION 2.16 Mandatory Assignment by a Lender; Mitigation. If any Lender (a)
requests from the Borrower either reimbursement for increased costs pursuant to
Section 2.11, or payment of or reimbursement for Taxes pursuant to Section 2.14,
or if any Lender notifies the Designated Agent that it is unlawful for such
Lender or its Eurocurrency Lending Office to perform its obligations hereunder
pursuant to Section 2.12, (b) has failed to consent to a proposed amendment,
waiver or consent that under Section 8.01 requires the consent of all the
Lenders (or all the affected Lenders) and with respect to which the Majority
Lenders shall have granted their consent or (c) is a Defaulting Lender, (i) in
the case of clause (a), such Lender will, upon three Business Days’ notice by
the Borrower to such Lender and the Designated Agent, to the extent not
inconsistent with such Lender’s internal policies and applicable legal and
regulatory restrictions, use reasonable efforts to make, fund or maintain its
Eurocurrency Rate Advances through another office of such Lender if (A) as a
result thereof, the additional amounts required to be paid pursuant to Section
2.11 or 2.14, as applicable, in respect of such Eurocurrency Rate Advances would
be materially reduced or the provisions of Section 2.12 would not apply to such
Lender, as applicable, and (B) as determined by such Lender in good faith but in
its sole discretion, the making or maintaining of such Eurocurrency Rate
Advances through such other office would not otherwise materially and adversely
affect such Eurocurrency Rate Advances or such Lender and (ii) in case of
clauses (a), (b) and (c), unless such Lender has theretofore taken steps to
remove or cure, and has removed or cured, the conditions creating such
obligation to pay such additional amounts or the circumstances described in
Section 2.12 or has consented to the amendment, waiver or consent specified in
clause (b), or is no longer a Defaulting Lender (other than if it became a
Defaulting Lender due to a Bail-In Action, in which case such Borrower right
shall continue notwithstanding), the Borrower may designate an Eligible Assignee
to purchase for cash (pursuant to an Assignment and Acceptance) all, but not
less than all, of the Advances then owing to such Lender and to acquire and
assume all, but not less than all, of such Lender’s rights and obligations
hereunder, without recourse to or warranty by, or expense to, such Lender, for a
purchase price equal to the outstanding principal amount of each such Advance
then owing to such Lender plus any accrued but unpaid interest thereon and any
accrued but unpaid fees owing thereto and, in addition, (A) all additional cost
reimbursements, expense reimbursements and indemnities, if any, owing in respect
of such Lender’s Commitment hereunder, and all other accrued and

34

--------------------------------------------------------------------------------



unpaid amounts owing to such Lender hereunder, at such time shall be paid to
such Lender and (B) if such Eligible Assignee is not otherwise a Lender at such
time, any applicable processing and recordation fee under Section 8.07(a) for
such assignment shall have been paid; provided that, in the case of any
assignment resulting from the circumstances specified in clause (b), the
Eligible Assignee shall have consented to the applicable amendment, waiver or
consent and, as a result of such assignment and any contemporaneous assignments,
the applicable amendment, waiver or consent can be effected.


SECTION 2.17 Evidence of Debt. (a)  Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Advance owing to such Lender
from time to time, including the amounts of principal and interest payable and
paid to such Lender from time to time hereunder. The Borrower agrees that upon
notice by any Lender to the Borrower (with a copy of such notice to the
Designated Agent) to the effect that a promissory note or other evidence of
indebtedness is required or appropriate in order for such Lender to evidence
(whether for purposes of pledge, enforcement or otherwise) the Advances owing
to, or to be made by, such Lender, the Borrower shall promptly execute and
deliver to such Lender a promissory note or other evidence of indebtedness, in
form and substance reasonably satisfactory to the Borrower and such Lender
(each, a “Note”), payable to such Lender in a principal amount equal to the
Commitment of such Lender; provided, however, that the execution and delivery of
such promissory note or other evidence of indebtedness shall not be a condition
precedent to the making of any Advance under this Agreement.


(b)The Register maintained by the Designated Agent pursuant to Section 8.07(c)
shall include a control account, and a subsidiary account for each Lender, in
which accounts (taken together) shall be recorded (i) the date and amount of
each Borrowing made hereunder, the Type of Advances and currencies comprising
such Borrowing and, if appropriate, the Interest Period applicable thereto, (ii)
the terms of each Assumption Agreement and each Assignment and Acceptance
delivered to and accepted by the Designated Agent, (iii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iv) the amount of any sum received by the
Designated Agent from the Borrower hereunder and each Lender’s share thereof.


(c)Entries made in good faith by the Designated Agent in the Register pursuant
to subsection (b) above, and by each Lender in its account or accounts pursuant
to subsection (a) above, shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement, absent manifest error;
provided, however, that the failure of the Designated Agent or such Lender to
make an entry, or any finding that an entry is incorrect, in the Register or
such account or accounts shall not limit or otherwise affect the obligations of
the Borrower under this Agreement.

35

--------------------------------------------------------------------------------



SECTION 2.18 Use of Proceeds. The proceeds of the Advances shall be available
(and the Borrower agrees that it shall use such proceeds) for general corporate
purposes of the Borrower and its subsidiaries. Notwithstanding the foregoing
provisions of this Section 2.18, the Borrower will not use the proceeds of any
Advance to purchase the capital stock of any corporation in a transaction, or as
part of a series of transactions, (i) the purpose of which is, at the time of
any such purchase, to acquire control of such corporation or (ii) the result of
which is the ownership by the Borrower and its Subsidiaries of 10% or more of
the capital stock of such corporation, in either case if the board of directors
of such corporation has publicly announced its opposition to such transaction.


SECTION 2.19 Increase in the Aggregate Commitments. (a)  The Borrower may, at
any time, by notice to the Designated Agent, request that the aggregate amount
of the Commitments be increased by an amount of $25,000,000 or an integral
multiple of $5,000,000 in excess thereof (each, a “Commitment Increase”) to be
effective as of a date that is at least 90 days prior to the scheduled
Termination Date then in effect (the “Increase Date”) as specified in the
related notice to the Designated Agent; provided, however, that (i) in no event
shall the aggregate amount of the Commitments hereunder and the aggregate amount
of the commitments under the 2014 Credit Agreement, or any agreement extending
or replacing such 2014 Credit Agreement, at any time exceed $5,500,000,000, and
(ii) no Event of Default, or event that with the giving of notice or passage of
time or both would constitute an Event of Default, shall have occurred and be
continuing as of the date of such request or as of the applicable Increase Date,
or shall occur as a result thereof.


(b)The Designated Agent shall promptly notify the Lenders of a request by the
Borrower for a Commitment Increase, which notice shall include (i) the proposed
amount of such requested Commitment Increase, (ii) the proposed Increase Date
and (iii) the date by which Lenders wishing to participate in the Commitment
Increase must commit to an increase in the amount of their respective
Commitments (the “Commitment Date”). Each Lender that is willing to participate
in such requested Commitment Increase (each, an “Increasing Lender”) shall give
written notice to the Designated Agent on or prior to the Commitment Date of the
amount by which it is willing to increase its Commitment. If the Lenders notify
the Designated Agent that they are willing to increase the amount of their
respective Commitments by an aggregate amount that exceeds the amount of the
requested Commitment Increase, the requested Commitment Increase shall be
allocated among the Lenders willing to participate therein in such amounts as
are agreed between the Borrower and the Designated Agent. The failure of any
Lender to respond shall be deemed to be a refusal of such Lender to increase its
Commitment.


(c)Promptly following each Commitment Date, the Designated Agent shall notify
the Borrower as to the amount, if any, by which the Lenders are willing to
participate in the requested Commitment Increase. If the aggregate amount by
which the Lenders are willing to participate in any requested Commitment
Increase on any such Commitment Date is less than the requested Commitment
Increase, then the Borrower may extend offers to one or more Eligible Assignees
to participate in any portion of the

36

--------------------------------------------------------------------------------



requested Commitment Increase that has not been committed to by the Lenders as
of the applicable Commitment Date; provided, however, that the Commitment of
each such Eligible Assignee shall be in an amount of $25,000,000 or an integral
multiple of $1,000,000 in excess thereof.


(d)On each Increase Date, each Eligible Assignee that accepts an offer to
participate in a requested Commitment Increase in accordance with Section
2.19(c) shall become a Lender party to this Agreement as of such Increase Date
and the Commitment of each Increasing Lender for such requested Commitment
Increase shall be increased by such amount (or by the amount allocated to such
Lender pursuant to the last sentence of Section 2.19(b)) as of such Increase
Date; provided, however, that the Designated Agent shall have received on or
before such Increase Date the following, each dated such date:


(i)(A) certified copies of resolutions of the Board of Directors of the Borrower
or the Executive Committee of such Board approving the Commitment Increase and
the corresponding modifications to this Agreement (unless such increase and
corresponding modifications shall have been authorized by resolutions previously
delivered to the Designated Agent hereunder) and (B) an opinion of counsel for
the Borrower (which may be in-house counsel) in form and substance satisfactory
to the Designated Agent;


(ii)an Assumption Agreement, duly executed by such Assuming Lender, the
Designated Agent and the Borrower; and


(iii)confirmation from each Increasing Lender of the increase in the amount of
its Commitment in a writing satisfactory to the Borrower and the Designated
Agent.


(e)On each Increase Date, upon fulfillment of the conditions set forth in
Section 2.19(d), the Designated Agent shall notify the Lenders (including,
without limitation, each Assuming Lender) and the Borrower, on or before 1:00
P.M. (New York City time), by telecopier, of the occurrence of the Commitment
Increase to be effected on such Increase Date and shall record in the Register
the relevant information with respect to each Increasing Lender and each
Assuming Lender on such date.


SECTION 2.20 Extension of Termination Date. (a)  At least 45 days but not more
than 75 days prior to any Anniversary Date, the Borrower, by written notice to
the Designated Agent, may request an extension of the Termination Date in effect
at such time by one calendar year from its then scheduled date; provided,
however, that if the Borrower does not request an extension of the Termination
Date in a timely manner prior to any Anniversary Date it may, but shall not be
obligated to, request that the Termination Date be extended for two consecutive
calendar years from its then scheduled date by making a request therefor in a
timely manner prior to the next succeeding Anniversary Date. The Designated
Agent shall promptly notify each Lender of such request, and each Lender shall
in turn, in its sole discretion, not later than 30 days prior to such next

37

--------------------------------------------------------------------------------



Anniversary Date, notify the Borrower and the Designated Agent in writing as to
whether such Lender will consent to such extension. If any Lender shall fail to
notify the Designated Agent and the Borrower in writing of its consent to any
such request for extension of the Termination Date at least 30 days prior to the
next Anniversary Date, such Lender shall be deemed to be a Declining Lender with
respect to such request. The Designated Agent shall notify the Borrower not
later than 25 days prior to such next Anniversary Date of the decision of the
Lenders regarding the Borrower’s request for an extension of the Termination
Date.


(b)If all of the Lenders consent in writing to any such request in accordance
with subsection (a) of this Section 2.20, the Termination Date in effect at such
time shall, effective as at such next Anniversary Date (the “Extension Date”),
be extended for one calendar year or two calendar years, as properly requested;
provided that on each Extension Date, no Event of Default, or event that with
the giving of notice or passage of time or both would constitute an Event of
Default, shall have occurred and be continuing, or would occur as a consequence
thereof. If fewer than all of the Lenders consent in writing to any such request
in accordance with subsection (a) of this Section 2.20, subject to the
Borrower’s satisfaction of the condition set forth in the proviso above, the
Termination Date in effect at such time shall, effective as of the applicable
Extension Date, be extended as to those Lenders that so consented (each, an
“Extending Lender”) but shall not be extended as to any other Lender (each, a
“Declining Lender”). To the extent that the Commitment of any Declining Lender
is not assumed in accordance with subsection (c) of this Section 2.20 on or
prior to the applicable Extension Date, the Commitment of such Declining Lender
shall automatically terminate in whole on such unextended Termination Date
without any further notice or other action by the Borrower, such Lender or any
other Person and any outstanding Advances due to such Declining Lender shall be
paid in full on such unextended Termination Date (and on such unextended
Termination Date the Borrower shall also make such other prepayments of Advances
as shall be required in order that, after giving effect thereto and to the
termination of the Commitments of, and all payments to, the Declining Lenders
pursuant to this sentence, the sum of (A) the aggregate principal amount of all
Advances denominated in Dollars then outstanding and (B) the Equivalent in
Dollars of the aggregate principal amount of all Advances denominated in
Committed Currencies then outstanding will not exceed the aggregate
Commitments); provided that such Declining Lender’s rights under Sections 2.11,
2.14, 8.04 and 8.08, and its obligations under Section 7.05, shall survive the
Termination Date for such Lender as to matters occurring prior to such date. It
is understood and agreed that no Lender shall have any obligation whatsoever to
agree to any request made by the Borrower for any requested extension of the
Termination Date.


(c)If there are any Declining Lenders, the Borrower may arrange for one or more
Extending Lenders or other Eligible Assignees that will agree to the extension
of the Termination Date to assume, effective as of the Extension Date, any
Declining Lender’s Commitment and all of the obligations of such Declining
Lender under this Agreement thereafter arising, without recourse to or warranty
by, or expense to, such Declining Lender; provided, however, that the amount of
the Commitment of any such Assuming Lender as a result of such substitution
shall in no event be less than

38

--------------------------------------------------------------------------------



$25,000,000 unless the amount of the Commitment of such Declining Lender is less
than $25,000,000, in which case such Assuming Lender shall assume all of such
lesser amount; provided further that:


(i)any such Extending Lender or Assuming Lender shall have paid to such
Declining Lender (A) the aggregate principal amount of, and any interest accrued
and unpaid to the effective date of the assignment on, the outstanding Advances,
if any, of such Declining Lender plus (B) any accrued but unpaid fees owing to
such Declining Lender as of the effective date of such assignment;


(ii)all additional cost reimbursements, expense reimbursements and indemnities
payable to such Declining Lender, and all other accrued and unpaid amounts owing
to such Declining Lender hereunder, as of the effective date of such assignment
shall have been paid to such Declining Lender; and


(iii)with respect to any such Assuming Lender, any applicable processing and
recordation fee required under Section 8.07(a) for such assignment shall have
been paid;


provided further that such Declining Lender’s rights under Sections 2.11, 2.14,
8.04 and 8.08, and its obligations under Section 7.05, shall survive such
substitution as to matters occurring prior to the date of substitution. At least
three Business Days prior to the applicable Extension Date, (A) each such
Assuming Lender, if any, shall have delivered to the Borrower and the Designated
Agent an Assumption Agreement, duly executed by such Assuming Lender, such
Declining Lender, the Borrower and the Designated Agent and (B) any such
Extending Lender shall have delivered confirmation in writing satisfactory to
the Borrower and the Designated Agent as to the increase in the amount of its
Commitment. Each Declining Lender being replaced pursuant to this Section 2.20
shall deliver to the Designated Agent on or before the applicable Extension Date
any Note or Notes held by such Declining Lender. Upon the payment or prepayment
of all amounts referred to in clauses (i), (ii) and (iii) above, each such
Extending Lender or Assuming Lender, as of the Extension Date, will be
substituted for such Declining Lender under this Agreement and shall be a Lender
for all purposes of this Agreement, without any further acknowledgment by or the
consent of the other Lenders, and the obligations of each such Declining Lender
hereunder shall, by the provisions hereof, be released and discharged.
(d)If all of the Extending Lenders and Assuming Lenders (after giving effect to
any assignments and assumptions pursuant to subsection (c) of this Section 2.20)
consent in writing to a requested extension (whether by written consent pursuant
to subsection (a) of this Section 2.20, by execution and delivery of an
Assumption Agreement or otherwise) not later than one Business Day prior to such
Extension Date, the Designated Agent shall so notify the Borrower, and, so long
as no Event of Default, or event that with the giving of notice or passage of
time or both would constitute an Event of Default, shall have occurred and be
continuing as of such Extension Date, or would occur as a consequence thereof,
the Termination Date then in effect shall be extended for the additional
one-year period or two-year period, as the case may be, as described in
subsection (a) of this Section 2.20, and all references in this Agreement, and
in the Notes,

39

--------------------------------------------------------------------------------



if any, to the “Termination Date” shall, with respect to each Extending Lender
and each Assuming Lender for such Extension Date, refer to the Termination Date
as so extended. Promptly following each Extension Date, the Designated Agent
shall notify the Lenders (including, without limitation, each Assuming Lender)
of the extension of the scheduled Termination Date in effect immediately prior
thereto and shall thereupon record in the Register the relevant information with
respect to each such Extending Lender and each such Assuming Lender.


SECTION 2.21 Defaulting Lenders. (a)  Notwithstanding any provision of this
Agreement to the contrary, if one or more Lenders become Defaulting Lenders,
then, upon notice to such effect by the Designated Agent (which notice shall be
given promptly after the Designated Agent becomes aware that any Lender shall
have become a Defaulting Lender, including as a result of being advised thereof
by the Borrower) (such notice being referred to as a “Defaulting Lender
Notice”), the following provisions shall apply for so long as any such Lender is
a Defaulting Lender:


(i)no commitment fee shall accrue or at any time be payable for such period on
the unused amount of the Commitment of any Defaulting Lender pursuant to
Section 2.03; and


(ii)the Commitment and outstanding Advances of each Defaulting Lender shall be
disregarded in determining whether the requisite Lenders shall have taken any
action hereunder (including any consent to any waiver, amendment or other
modification pursuant to Section 8.01); provided that any waiver, amendment or
other modification that, disregarding the effect of this clause (ii), requires
the consent of all Lenders or of all Lenders affected thereby and which affects
such Defaulting Lender differently than other Lenders or affected Lenders, as
the case may be, shall require the consent of such Defaulting Lender.


(b)Any amount payable to a Defaulting Lender hereunder (whether on account of
principal, interest, fees or otherwise, and including any amount that would
otherwise be payable to such Defaulting Lender pursuant to Section 2.15 but
excluding Section 2.16) shall, unless the Borrower otherwise agrees in writing
in its sole discretion, in lieu of being distributed to such Defaulting Lender,
be retained by the Designated Agent in a segregated account and, subject to any
applicable requirements of law, be applied at such time or times as may be
determined by the Designated Agent (i) first, to the payment of any amounts
owing by such Defaulting Lender to the Designated Agent hereunder, (ii) second,
to the funding of any Advance in respect of which such Defaulting Lender has
failed to fund its portion thereof as required by this Agreement, as determined
by the Designated Agent, (iii) third, if so determined by the Designated Agent
and the Borrower, held in such account as cash collateral for future funding
obligations of the Defaulting Lender under this Agreement, (iv) fourth, pro
rata, to the payment of any amounts owing to the Borrower or the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by the
Borrower or any Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement and (v)

40

--------------------------------------------------------------------------------



fifth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction.


(c)In the event that the Designated Agent and the Borrower agree that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then (i) such Lender shall cease to be a Defaulting
Lender for all purposes hereof and (ii) such Lender shall purchase at par such
of the Advances of the other Lenders as the Designated Agent shall determine to
be necessary in order for the Lenders to hold such Advances ratably in
accordance with their Commitments.


(d)No Commitment of any Lender shall be increased or otherwise affected and,
except as otherwise expressly provided in this Section, performance by the
Borrower of its obligations hereunder and under the other Loan Documents shall
not be excused or otherwise modified, as a result of the operation of this
Section. The rights and remedies against a Defaulting Lender under this
Section are in addition to other rights and remedies that the Borrower, the
Designated Agent or any Non-Defaulting Lender may have against such Defaulting
Lender.


ARTICLE III


CONDITIONS OF LENDING


SECTION 3.01 Conditions Precedent to Effectiveness of Section 2.01. Section 2.01
of this Agreement shall become effective on and as of the first date (the
“Effective Date”) on which all of the following conditions precedent have been
satisfied or waived in accordance with Section 8.01:


(a)the Designated Agent (or its counsel) shall have received from each party
hereto either (i) a counterpart of this Agreement signed on behalf of such party
or (ii) written evidence satisfactory to the Designated Agent (which may include
facsimile or other electronic transmission of a signed counterpart of this
Agreement) that such party has signed a counterpart of this Agreement;


(b)the Designated Agent shall have received on or before the Effective Date the
following, each dated as of the Effective Date: (i) certified copies of the
resolutions of the Board of Directors of the Borrower or the Executive Committee
of such Board authorizing the execution and delivery of this Agreement and the
other documents related hereto; (ii) a certificate of the Secretary or an
Assistant Secretary of the Borrower certifying the name and true signature of
the officer of the Borrower executing this Agreement on its behalf; and (iii) an
opinion or opinions of counsel for the Borrower (which may be in-house counsel,
external counsel or a combination of the two), substantially to the effect set
forth in Exhibit C hereto;


(c)any consents or approvals of governmental or regulatory authorities, and any
consents or approvals of third parties required under material agreements of the
Borrower, that in either case are necessary in connection with this Agreement or
the

41

--------------------------------------------------------------------------------



consummation of the transactions contemplated hereby shall have been obtained
and shall remain in effect;


(d)there shall have occurred no material adverse change in the business,
financial condition or results of operations of the Borrower and its
Subsidiaries, taken as a whole, since October 3, 2015, except as disclosed in
reports filed by the Borrower and its Subsidiaries, if any, during the period
from October 3, 2015, to the date hereof pursuant to Section 13 of the
Securities Exchange Act of 1934, as amended, copies of which have been furnished
to the Lenders prior to the date hereof (including by posting on the website of
the SEC at http://www.sec.gov);


(e)all of the representations and warranties contained in Section 4.01 shall be
correct in all material respects on and as of the Effective Date, before and
after giving effect to such date (except to the extent that such representations
and warranties relate to an earlier date, in which case such representations and
warranties shall have been correct in all material respects on and as of such
earlier date);


(f)no event shall have occurred and be continuing, or shall result from the
occurrence of the Effective Date, that constitutes an Event of Default or event
that with the giving of notice or passage of time or both would constitute an
Event of Default; and


(g)all advances, interest, fees and other amounts accrued for the accounts of or
owed to the lenders under the Existing Credit Agreement (whether or not due at
the time) shall have been or shall simultaneously be paid in full and the
commitments of the lenders under such agreement shall have been or shall
simultaneously be terminated.


SECTION 3.02 Conditions Precedent to Each Borrowing. The obligation of each
Lender to make an Advance on the occasion of each Borrowing (including the
initial Borrowing) shall be subject to the further conditions precedent that the
Effective Date shall have occurred and on the date of such Borrowing the
following statements shall be true (and each of the giving of the applicable
Notice of Borrowing and the acceptance by the Borrower of the proceeds of such
Borrowing shall constitute a representation and warranty by the Borrower that on
the date of such Borrowing such statements are true):


(a)the representations and warranties contained in Section 4.01 (other than
Section 4.01(d)) are true and correct in all material respects on and as of the
date of such Borrowing, before and after giving effect to such Borrowing and to
the application of the proceeds therefrom, as though made on and as of such date
(except to the extent that such representations and warranties relate to an
earlier date, in which case such representations and warranties shall have been
correct in all material respects on and as of such earlier date); and


(b)no event has occurred and is continuing, or would result from such Borrowing
or from the application of the proceeds therefrom, which constitutes an Event

42

--------------------------------------------------------------------------------



of Default or would constitute an Event of Default but for the requirement that
notice be given or time elapse or both.


SECTION 3.03 Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless the Designated Agent shall
have received notice from such Lender prior to the date that the Borrower, by
notice to the Lenders, designates as the proposed Effective Date, specifying its
objection thereto. The Designated Agent shall promptly notify the Lenders and
the Borrower of the occurrence of the Effective Date.


ARTICLE IV


REPRESENTATIONS AND WARRANTIES


SECTION 4.01 Representations and Warranties of the Borrower. The Borrower
represents and warrants as of the Effective Date and from time to time
thereafter as required under this Agreement as follows:


(a)The Borrower is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware. The Borrower, Disney and ABC
are duly qualified and in good standing as foreign corporations authorized to do
business in each jurisdiction (other than the respective jurisdictions of their
incorporation) in which the nature of their respective activities or the
character of the properties they own or lease make such qualification necessary
and in which the failure so to qualify would have a material adverse effect on
the financial condition or operations of the Borrower and its Subsidiaries,
taken as a whole.


(b)The execution, delivery and performance by the Borrower of this Agreement and
each of the Notes, if any, delivered hereunder are within the Borrower’s
corporate powers, have been duly authorized by all necessary corporate action
and do not contravene (i) the Borrower’s certificate of incorporation or by-laws
or (ii) any law, rule, regulation, order, writ, judgment, injunction, decree,
determination or award or any material contractual restriction binding on or
affecting the Borrower, Disney or ABC; no authorization or approval or other
action by, and no notice to or filing with, any governmental authority or
regulatory body is required for the due execution, delivery and performance by
the Borrower of this Agreement or the Notes, if any; and this Agreement is and
each of the Notes, when delivered hereunder, will be the legal, valid and
binding obligation of the Borrower, enforceable against the Borrower in
accordance with their respective terms, subject to applicable bankruptcy,
reorganization, insolvency, moratorium or similar laws affecting creditors’
rights generally and general principles of equity.


(c)The Borrower’s most recent annual report on Form 10-K, containing the
consolidated balance sheet of the Borrower and its Subsidiaries, and the

43

--------------------------------------------------------------------------------



related consolidated statements of income and of cash flows of the Borrower and
its Subsidiaries, copies of which have been furnished to each Lender pursuant to
Section 5.01(e)(ii) or as otherwise furnished to the Lenders (including by
posting on the website of the SEC at http://www.sec.gov), fairly present the
consolidated financial condition of the Borrower and its Subsidiaries as at the
date of such balance sheet and the consolidated results of operations of the
Borrower and its Subsidiaries for the fiscal year ended on such date, all in
accordance with generally accepted accounting principles consistently applied.


(d)There is no pending or, to the Borrower’s knowledge, threatened claim, action
or proceeding affecting the Borrower or any of its Subsidiaries which could
reasonably be expected to have a material adverse effect on the financial
condition or operations of the Borrower and its Subsidiaries, taken as a whole,
or which could reasonably be expected to affect the legality, validity or
enforceability of this Agreement; and to the Borrower’s knowledge, the Borrower
and each of its Subsidiaries have complied, and are in compliance, with all
applicable laws, rules, regulations, permits, orders, consent decrees and
judgments, except for any such matters which have not had, and would not
reasonably be expected to have, a material adverse effect on the financial
condition or operations of the Borrower and its Subsidiaries, taken as a whole.


(e)The Borrower and the ERISA Affiliates have not incurred and are not
reasonably expected to incur any material liability in connection with their
Single Employer Plans or Multiple Employer Plans, other than ordinary
liabilities for benefits; neither the Borrower nor any ERISA Affiliate has
incurred or is reasonably expected to incur any material withdrawal liability
(as defined in Part I of Subtitle E of Title IV of ERISA) to any Multiemployer
Plan; and no Multiemployer Plan of the Borrower or any ERISA Affiliate is
reasonably expected to be in reorganization or to be terminated, within the
meaning of Title IV of ERISA.


(f)The Borrower has implemented and will maintain policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
directors, officers and employees with applicable Anti-Corruption Laws and
Sanctions Laws, and is in compliance with applicable Anti-Corruption Laws and
Sanctions Laws in all material respects. None of the Borrower or any Subsidiary
or, to the knowledge of the Borrower, any director, officer or employee of the
Borrower or any Subsidiary acting in connection with or benefitting from the
credit facility established hereby, is a Sanctioned Person. No borrowing of
Advances will be made by the Borrower (A) for the purpose of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person, in violation of applicable Anti-Corruption Laws or
(B) for the purpose of financing, funding or facilitating unauthorized
transactions with any Sanctioned Person. To the knowledge of the Borrower, no
transactions undertaken by the Borrower hereunder will be undertaken in
violation of applicable Anti-Corruption Laws or Sanctions Laws.


SECTION 4.02 Additional Representations and Warranties of the Borrower as of
Each Increase Date and Each Extension Date. The Borrower represents

44

--------------------------------------------------------------------------------



and warrants on each Increase Date and each Extension Date (and at no other
time) that, as of each such date, the following statements shall be true:


(a)there has been no material adverse change in the business, financial
condition or results of operations of the Borrower and its Subsidiaries, taken
as a whole, since the date of the audited financial statements of the Borrower
and its Subsidiaries most recently delivered to the Lenders pursuant to
Section 5.01(e)(ii) prior to the applicable Increase Date or Extension Date, as
the case may be (except as disclosed in periodic or other reports filed by the
Borrower and its Subsidiaries pursuant to Section 13 of the Securities Exchange
Act of 1934, as amended, during the period from the date of the then most
recently delivered audited financial statements of the Borrower and its
Subsidiaries pursuant to Section 5.01(e)(ii) to the date of the request for an
increase in the aggregate Commitments related to such Increase Date or for an
extension of the Termination Date then in effect related to such Extension Date,
as the case may be); and


(b)the representations and warranties contained in Section 4.01 are correct in
all material respects on and as of such date, as though made on and as of such
date (except to the extent that such representations and warranties relate to an
earlier date, in which case such representations and warranties shall have been
true and correct in all material respects on and as of such earlier date).


ARTICLE V


COVENANTS OF THE BORROWER


SECTION 5.01 Affirmative Covenants. So long as any Advance shall remain unpaid
or any Lender shall have any Commitment hereunder, the Borrower will, unless the
Majority Lenders shall otherwise consent in writing:


(a)Compliance with Laws, etc. Comply, and cause each of its Subsidiaries to
comply, in all material respects with all applicable laws, rules, regulations,
permits, orders, consent decrees and judgments binding on the Borrower and its
Subsidiaries, including ERISA and the Patriot Act, the failure with which to
comply would have a material adverse effect on the financial condition or
operations of the Borrower and its Subsidiaries, taken as a whole.


(b)Payment of Taxes, etc. Pay and discharge, and cause each of its Subsidiaries
to pay and discharge, before the same shall become delinquent, if the failure to
pay and discharge would have a material adverse effect on the financial
condition or operations of the Borrower and its Subsidiaries, taken as a whole,
(i) all taxes, assessments and governmental charges or levies imposed upon it or
upon its property and (ii) all lawful claims which, if unpaid, would by law
become a Lien upon its property; provided, however, that neither the Borrower
nor any of its Subsidiaries shall be required to pay or discharge any such tax,
assessment, charge, levy or claim which is being contested in good faith and by
proper proceedings and as to which appropriate reserves are being maintained in
accordance with GAAP.

45

--------------------------------------------------------------------------------



(c)Preservation of Corporate Existence, etc. Subject to Section 5.02(a),
preserve and maintain, and cause each of Disney and ABC to preserve and
maintain, its corporate existence, rights (charter and statutory) and
franchises; provided, however, that none of the Borrower, Disney or ABC shall be
required to preserve any right or franchise if the loss thereof would not have a
material adverse effect on the business, financial condition or operations of
the Borrower and its Subsidiaries, taken as a whole; and provided further,
however, that neither Disney nor ABC shall be required to preserve its corporate
existence if the loss thereof would not have a material adverse effect on the
business, financial condition or operations of the Borrower and its
Subsidiaries, taken as a whole.


(d)Maintenance of Interest Coverage Ratio. Maintain as of the last day of each
fiscal quarter of the Borrower, commencing with the first fiscal quarter of the
Borrower following the Effective Date, the ratio of (i) Consolidated EBITDA for
the Measurement Period ending on such day to (ii) Consolidated Interest Expense
for the Measurement Period ending on such day of not less than 3.00 to 1.00.


(e)Reporting Requirements. Furnish to the Designated Agent, on behalf of the
Lenders:


(i)as soon as available and in any event within 50 days after the end of each of
the first three quarters of each fiscal year of the Borrower, a copy of the
Borrower’s quarterly report to shareholders on Form 10-Q as filed with the
Securities and Exchange Commission (the “SEC”), in each case containing a
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such quarter and consolidated statements of income and of cash flows of the
Borrower and its Subsidiaries for the period commencing at the end of the
previous fiscal year and ending with the end of such quarter, and a certificate
of any of the Borrower’s Chairman of the Board of Directors, President, Chief
Financial Officer, Treasurer, Assistant Treasurer or Controller (A) stating that
no Event of Default, or event that with the giving of notice or passage of time
or both would constitute an Event of Default, has occurred and is continuing and
(B) containing a schedule which shall set forth the computations used by the
Borrower in determining compliance with the covenant contained in
Section 5.01(d); provided that the quarterly report on Form 10-Q required to be
delivered pursuant to this paragraph shall be deemed to be delivered if such
report shall have been posted and shall be available on the website of the SEC
at http://www.sec.gov;


(ii)as soon as available and in any event within 100 days after the end of each
fiscal year of the Borrower, a copy of the Borrower’s annual report to
shareholders on Form 10-K as filed with the SEC, containing consolidated
financial statements of the Borrower and its Subsidiaries for such year and a
certificate of any of the Borrower’s Chairman of the Board of Directors,
President, Chief Financial Officer, Treasurer, Assistant Treasurer or Controller
(A) stating that no Event of Default, or event that with the giving of notice or
passage of time or both would constitute an Event of Default, has occurred and
is continuing and

46

--------------------------------------------------------------------------------



(B) containing a schedule which sets forth the computations used by the Borrower
in determining compliance with the covenant contained in Section 5.01(d);
provided that the annual report on Form 10-K required to be delivered pursuant
to this paragraph shall be deemed to be delivered if such report shall have been
posted and shall be available on the website of the SEC at http://www.sec.gov;


(iii)promptly after a Responsible Officer of the Borrower obtains actual
knowledge of the occurrence of an Event of Default, and each event that with the
giving of notice or passage of time or both would constitute an Event of
Default, a statement of any Responsible Officer setting forth details of such
Event of Default or event continuing on the date of such statement, and the
action which the Borrower has taken and proposes to take with respect thereto;


(iv)promptly after a Responsible Officer of the Borrower obtains actual
knowledge thereof, notice of any actions, suits and proceedings before any court
or governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, affecting the Borrower or any of its
Subsidiaries of the type described in Section 4.01(d);


(v)promptly after a Responsible Officer of the Borrower obtains actual knowledge
thereof, written notice of any pending or threatened Environmental Claim against
the Borrower or any of its Subsidiaries or any of their respective properties
which could reasonably be expected to materially and adversely affect the
financial condition or operations of the Borrower and its Subsidiaries, taken as
a whole;


(vi)promptly after a Responsible Officer of the Borrower obtains actual
knowledge of the occurrence of any ERISA Event which could reasonably be
expected to materially and adversely affect the financial condition or
operations of the Borrower and its Subsidiaries, taken as a whole, a statement
of any of the Borrower’s Chairman of the Board of Directors, President, Chief
Financial Officer, Treasurer, Assistant Treasurer or Controller describing such
ERISA Event and the action, if any, which the Borrower has taken and proposes to
take with respect thereto;


(vii)promptly after a Responsible Officer of the Borrower obtains actual
knowledge of receipt thereof by the Borrower or any ERISA Affiliate from the
sponsor of a Multiemployer Plan, a copy of each notice received by the Borrower
or any ERISA Affiliate concerning (A) the imposition of withdrawal liability (as
defined in Part I of Subtitle E of Title IV of ERISA) by a Multiemployer Plan,
which withdrawal liability could reasonably be expected to materially and
adversely affect the financial condition or operations of the Borrower and its
Subsidiaries, taken as a whole, (B) the reorganization or termination, within
the meaning of Title IV of ERISA, of any Multiemployer Plan, which
reorganization or termination could reasonably be expected to materially and
adversely affect the financial condition or operations of the Borrower and its
Subsidiaries, taken as a

47

--------------------------------------------------------------------------------



whole, or (C) the amount of liability incurred, or which may be incurred, by the
Borrower or any ERISA Affiliate in connection with any event described in
subclause (vii)(A) or (vii)(B) above; and


(viii)such other material information reasonably related to any Lender’s credit
analysis of the Borrower or any of its Subsidiaries as any Lender through the
Designated Agent may from time to time reasonably request.


SECTION 5.02 Negative Covenants. So long as any Advance shall remain unpaid or
any Lender shall have any Commitment hereunder, the Borrower will not, without
the written consent of the Majority Lenders:


(a)Mergers, etc. Merge or consolidate with or into, or convey, transfer, lease
or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of the assets of the Borrower and its
Subsidiaries, taken as a whole (whether now owned or hereafter acquired), to,
any Person, or permit any of its Subsidiaries to do so, unless (i) immediately
after giving effect to such proposed transaction, no Event of Default or event
which, with the giving of notice or lapse of time, or both, would constitute an
Event of Default would exist and (ii) in the case of any such merger to which
the Borrower is a party, the Borrower is the surviving corporation.


ARTICLE VI


EVENTS OF DEFAULT


SECTION 6.01 Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:


(a)The Borrower shall fail to pay any principal of any Advance when the same
becomes due and payable; or the Borrower shall fail to pay any interest on any
Advance, or any fee or other amount payable under this Agreement, in each case
within three Business Days after such interest, fee or other amount becomes due
and payable; or


(b)Any representation or warranty made by the Borrower herein or by the Borrower
(or any of its officers) delivered in writing and identified as delivered in
connection with this Agreement shall prove to have been incorrect in any
material respect when made; or


(c)The Borrower shall fail to perform or observe any covenant contained in
Section 5.01(d), Section 5.01(e)(iii) or Section 5.02; or


(d)The Borrower shall fail to perform or observe any other term, covenant or
agreement contained in this Agreement on its part to be performed or observed if
the failure to perform or observe such other term, covenant or agreement shall
remain unremedied for 30 days after written notice thereof shall have been given
to the Borrower by the Designated Agent or the Majority Lenders; or



48

--------------------------------------------------------------------------------



(e)The Borrower or any of its Subsidiaries shall fail to pay any principal of or
premium or interest on any Debt of the Borrower or such Subsidiary which is
outstanding in a principal amount of at least $250,000,000 in the aggregate (but
excluding Debt arising hereunder) when the same becomes due and payable (whether
by scheduled maturity, required prepayment, acceleration, demand or otherwise),
and such failure (i) shall continue after the applicable grace period, if any,
specified in the agreement or instrument relating to such Debt and (ii) shall
not have been cured or waived; or any other event shall occur or condition shall
exist under any agreement or instrument relating to any such Debt and shall
continue after the applicable grace period, if any, specified in such agreement
or instrument, if the effect of such event or condition is to accelerate, or to
permit the acceleration of, the maturity of such Debt; or any such Debt shall be
declared to be due and payable, or required to be prepaid (other than by a
regularly scheduled required prepayment), redeemed, purchased or defeased, or an
offer to prepay, redeem, purchase or defease such Debt shall be required to be
made, in each case prior to the stated maturity thereof; or


(f)The Borrower or any Material Subsidiary shall generally not pay its Debts as
such Debts become due, or shall admit in writing its inability to pay its Debts
generally, or shall make a general assignment for the benefit of creditors; or
any proceeding shall be instituted by or against the Borrower or any Material
Subsidiary seeking to adjudicate it bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief or composition of it or its debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee, custodian or other
similar official for it or for substantially all of its property and, in the
case of any such proceeding instituted against it (but not instituted by it),
either such proceeding shall remain undismissed or unstayed for a period of 60
days or any of the actions sought in such proceeding (including, without
limitation, the entry of an order for relief against, or the appointment of a
receiver, trustee, custodian or other similar official for, it or for any
substantial part of its property) shall occur; or the Borrower or any Material
Subsidiary shall take any corporate action to authorize any of the actions set
forth above in this subsection (f); or


(g)Any money judgment, writ or warrant of attachment or similar process against
the Borrower, any Material Subsidiary or any of their respective assets in an
amount in excess of $250,000,000 (exclusive of any amount covered by a
nationally recognized financially sound insurer that has received notice of the
claim to which such money judgment, writ or warrant of attachment or similar
process relates and has not denied coverage or otherwise denied liability in
respect thereof) is entered and shall remain undischarged, unvacated, unbonded
or unstayed for a period of 30 days or, in any case, within five days of any
pending sale or disposition of any asset pursuant to any such process;


then, and in any such event, the Designated Agent shall at the request, or may
with the consent, of the Majority Lenders, by notice to the Borrower, (A)
declare the obligation of each Lender to make Advances to be terminated,
whereupon the same shall forthwith

49

--------------------------------------------------------------------------------



terminate and/or (B) declare the Advances, all interest thereon and all other
amounts payable under this Agreement to be forthwith due and payable, without
presentment, demand, protest or further notice of any kind, all of which are
hereby expressly waived by the Borrower; provided, however, that in the event of
an actual or deemed entry of an order for relief with respect to the Borrower
under the Federal Bankruptcy Code, (A) the obligation of each Lender to make
Advances shall automatically be terminated and (B) the Advances, all such
interest and all such amounts shall automatically become and be due and payable,
without presentment, demand, protest or notice of any kind, all of which are
hereby expressly waived by the Borrower.
ARTICLE VII


THE DESIGNATED AGENT


SECTION 7.01 Authorization and Action. (a)  Each Lender hereby appoints and
authorizes the Designated Agent to take such action as agent on its behalf and
to exercise such powers under this Agreement as are delegated to the Designated
Agent by the terms hereof, together with such powers as are reasonably
incidental thereto. As to any matters not expressly provided for by this
Agreement (including, without limitation, enforcement of this Agreement or
collection of the Advances), the Designated Agent shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Majority Lenders, and such
instructions shall be binding upon all Lenders and all holders of Notes;
provided, however, that the Designated Agent shall not be required to take any
action which exposes the Designated Agent to personal liability or which is
contrary to this Agreement or applicable law. The Designated Agent agrees to
give to each Lender prompt notice of each notice given to it by the Borrower
pursuant to the terms of this Agreement.


(b)The Designated Agent may perform any of its duties and exercise its rights
and powers hereunder through any of its Affiliates. Notwithstanding anything
herein to the contrary, the exculpatory provisions of this Article VII and the
provisions of Sections 8.04 and 8.08 shall apply to any such Affiliate of the
Designated Agent and the Designated Agent shall remain responsible for the
performance of such duties.


(c)The Syndication Agent, the Co-Documentation Agents and the Arrangers named on
the cover of this Agreement shall have no duties under this Agreement other than
those afforded to them in their capacities as Lenders, and each Lender hereby
acknowledges that the Syndication Agent, the Co-Documentation Agents and the
Arrangers have no liability under this Agreement other than those assumed by
them in their capacities as Lenders.


SECTION 7.02 Designated Agent’s Reliance, etc. Neither the Designated Agent nor
any of its directors, officers, agents or employees shall be liable to any
Lender for any action taken or omitted to be taken by it or them under or in
connection with this Agreement, except for its or their own gross negligence or
willful misconduct. Without limitation of the generality of the foregoing, the
Designated Agent:

50

--------------------------------------------------------------------------------



(i) may treat the Lender which made any Advance as the holder of the Debt
resulting therefrom until the Designated Agent receives and accepts an
Assumption Agreement entered into by an Assuming Lender as provided in Section
2.19 or 2.20, as the case may be, or an Assignment and Acceptance entered into
by such Lender, as assignor, and an Eligible Assignee, as assignee, as provided
in Section 8.07; (ii) may consult with legal counsel (including counsel for the
Borrower), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts; (iii)
makes no warranty or representation to any Lender and shall not be responsible
to any Lender for any statements, warranties or representations (whether written
or oral) made in or in connection with this Agreement; (iv) shall not have any
duty to ascertain or to inquire as to the performance or observance of any of
the terms, covenants or conditions of this Agreement on the part of the Borrower
or to inspect the property (including the books and records) of the Borrower;
(v) shall not be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any instrument or document furnished pursuant hereto; and (vi) shall incur no
liability under or in respect of this Agreement by acting upon any notice,
consent, certificate or other instrument or writing (which may be received by
telecopier) believed by it to be genuine and signed or sent by the proper party
or parties.


SECTION 7.03 The Designated Agent and its Affiliates. With respect to its
Commitment and the Advances made by it and any Note or Notes issued to it, the
Designated Agent shall have the same rights and powers under this Agreement as
any other Lender and may exercise the same as though it were not the Designated
Agent; and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated, include the Designated Agent in its individual capacity. The
Designated Agent and its respective Affiliates may accept deposits from, lend
money to, act as trustee under indentures of, accept investment banking
engagements from and generally engage in any kind of business with the Borrower,
any of its subsidiaries and any Person who may do business with or own
securities of the Borrower or any such subsidiary, all as if the Designated
Agent were not the Designated Agent and without any duty to account therefor to
the Lenders.


SECTION 7.04 Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Designated Agent or any other Lender
and based on the financial statements referred to in Section 4.01(c) and such
other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Designated Agent or any other Lender and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under this Agreement.


SECTION 7.05 Indemnification.  The Lenders severally agree to indemnify the
Designated Agent (to the extent not reimbursed by the Borrower but without
affecting the Borrower’s obligations with respect thereto), ratably according to
the

51

--------------------------------------------------------------------------------



respective principal amounts of Advances then owing to each of them (or, if no
Advances are at the time outstanding or if any Advances are then owing to
Persons which are not Lenders, ratably according to the respective amounts of
their Commitments), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by or asserted against the Designated Agent in any way relating to or arising
out of this Agreement or any action taken or omitted by the Designated Agent
under this Agreement in its capacity as such; provided that no Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from the Designated Agent’s gross negligence or willful misconduct. Without
limitation of the foregoing, each Lender agrees to reimburse the Designated
Agent promptly upon demand for its ratable share of any out-of-pocket expenses
(including reasonable counsel fees) incurred by the Designated Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal or
bankruptcy proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, to the extent that the Designated Agent
is not reimbursed for such expenses by the Borrower.


SECTION 7.06 Successor Designated Agent. The Designated Agent may resign at any
time by giving written notice thereof to the Lenders and the Borrower and such
resignation shall be effective upon the appointment of a successor Designated
Agent as provided herein. Upon any such resignation, the Majority Lenders shall
have the right (with the consent of the Borrower unless an Event of Default has
occurred and is continuing) to appoint a successor Designated Agent (which shall
be a Lender). If no successor Designated Agent shall have been so appointed by
the Majority Lenders, and shall have accepted such appointment, within 30 days
after the retiring Designated Agent’s giving of notice of resignation, then the
retiring Designated Agent may, on behalf of the Lenders, appoint a successor
Designated Agent. Any successor Designated Agent appointed hereunder shall be a
commercial bank organized or licensed under the laws of the United States or of
any State thereof, or an Affiliate of any such commercial bank, having a
combined capital and surplus of at least $500,000,000. Upon the acceptance of
any appointment as Designated Agent hereunder by a successor Designated Agent,
such successor Designated Agent shall thereupon succeed to and become vested
with all the rights, powers, discretion, privileges and duties of the retiring
Designated Agent, and the retiring Designated Agent shall be discharged from its
duties and obligations under this Agreement. After any retiring Designated
Agent’s resignation hereunder as Designated Agent, the provisions of this
Article VII shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Designated Agent under this Agreement.


ARTICLE VIII


MISCELLANEOUS


SECTION 8.01 Amendments, etc. No amendment or waiver of any provision of this
Agreement, or consent to any departure by the Borrower therefrom, shall in any
event be effective unless the same shall be in writing and signed by the
Majority

52

--------------------------------------------------------------------------------



Lenders and the Borrower, and then such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided, however, that no amendment, waiver or consent shall: (a) waive any of
the conditions specified in Section 3.01 or 3.02 without the written consent of
each Lender, (b) increase the Commitments of the Lenders (other than as provided
in Section 2.19) or subject the Lenders to any additional obligations without
the written consent of each affected Lender, (c) reduce the principal of, or
interest on, the Advances or the fees payable hereunder without the written
consent of each affected Lender, (d) postpone any date fixed for any payment of
principal of, or interest on, the Advances (other than as provided in Section
2.20) or any fee without the written consent of each affected Lender, (e) change
the percentage of the Commitments or of the aggregate unpaid principal amount of
Advances, or the number of Lenders which shall be required for the Lenders or
any of them to take any action hereunder without the written consent of each
Lender or (f) amend this Section 8.01 or Section 2.21(a)(ii) without the written
consent of each Lender (it being understood that, for purposes of this proviso,
“Lender” shall not include the Borrower or any of its Affiliates, if a Lender,
at the time of any such amendment, waiver or consent); provided further that no
amendment, waiver or consent shall, unless in writing and signed by the
Designated Agent, in addition to the Lenders required above to take such action,
affect the rights or duties of the Designated Agent under this Agreement or any
Note.


SECTION 8.02 Notices, etc. (a)  All notices and other communications provided
for hereunder shall, except as otherwise expressly provided for herein, be in
writing (including telecopier communication) and mailed, e-mailed, telecopied or
delivered, if to the Borrower, at its address at:


The Walt Disney Company
500 South Buena Vista Street
Burbank, California 91521
Attention: Treasurer
Telecopier Number: (818) 563-1682;
with a copy to:


The Walt Disney Company
500 South Buena Vista Street
Burbank, California 91521-0523
Attention: Treasury Operations
Telecopier Number: (818) 843-7921
Email: corp.cash.management.group@disney.com;
with a copy to:
The Walt Disney Company
500 South Buena Vista Street
Burbank, California 91521
Attention: Assistant General Counsel, Corporate Legal Department
Telecopier Number: (818) 560-2092;

53

--------------------------------------------------------------------------------



if to any Lender, at its Domestic Lending Office specified on Schedule 1.01
hereto, in the Assumption Agreement or in the Assignment and Acceptance pursuant
to which it became a Lender, as the case may be; and if to the Designated Agent,
at its address at:
JPMorgan Chase Bank, N.A.
500 Stanton Christiana Road, Ops 2, Floor 3
Newark, DE 19713-2107
Attention: Eugene Tull III
Phone Number: (302) 634-5881
Telecopy Number: (302) 634-3301
Email: Deal.Management.Team@jpmchase.com, with a copy to
eugene.h.tulliii@chase.com;
J.P. Morgan Europe Limited
Loans Agency 6th Floor
25 Bank Street, Canary Wharf
London E145JP
United Kingdom
Attention: Loans Agency
Telecopy Number: +44 (0) 207 777 2360
Email: loan_and_agency_london@jpmorgan.com, with a copy to
nicole.johnson@jpmorgan.com


with a copy to:
JPMorgan Chase Bank, N.A.
383 Madison Avenue, Floor 24
New York, NY 10179
Attention: Bruce Borden
Phone Number: (212) 270-5799
Telecopy Number: (212) 622-4556
Email: bruce.s.borden@jpmorgan.com;
or, as to each party, at such other address as shall be designated by such party
in a written notice to the other parties; provided that materials required to be
delivered pursuant to Section 5.01(e)(i) or (ii) shall be delivered to the
Designated Agent as specified in Section 8.02(b) or as otherwise specified to
the Borrower by the Designated Agent; and provided further that such materials
shall be deemed delivered to the Designated Agent to the extent posted and
available on the website of the SEC at www.sec.gov. All such notices and
communications shall, when mailed, telecopied or e-mailed, be effective when
deposited in the mails, telecopied or confirmed by e-mail, respectively, except
that notices and communications to the Designated Agent pursuant to Article II
or VII shall not be effective until received by the Designated Agent. Delivery
by telecopier, electronic mail or other electronic means of an executed
counterpart of any amendment or waiver of any provision of this Agreement or the
Notes or of any Exhibit hereto to be executed and delivered hereunder shall be
effective as delivery of an original executed counterpart thereof.

54

--------------------------------------------------------------------------------



(b)The Borrower agrees that the Designated Agent may make materials required to
be delivered pursuant to Section 5.01(e)(i) and (ii), as well as any other
written information, documents, instruments (other than the Notes) and other
material relating to the Borrower, any of its Subsidiaries or any other
materials or matters relating to this Agreement or any of the transactions
contemplated hereby (collectively, the “Communications”) available to the
Lenders by posting such notices on IntraLinks or a substantially similar
electronic system (the “Platform”). The Borrower acknowledges that (i) the
distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution, (ii) the Platform is provided “as is” and “as available” and (iii)
neither the Designated Agent nor any of its Affiliates warrants the accuracy,
adequacy or completeness of the Communications or the Platform and each
expressly disclaims liability for errors or omissions in the Communications or
the Platform. No warranty of any kind, express, implied or statutory, including,
without limitation, any warranty of merchantability, fitness for a particular
purpose, non-infringement of third party rights or freedom from viruses or other
code defects, is made by the Designated Agent or any of its Affiliates in
connection with the Platform.


(c)Each Lender agrees that notice to it (as provided in the next sentence) (a
“Notice”) specifying that any Communications have been posted to the Platform
shall constitute effective delivery of such information, documents or other
materials to such Lender for purposes of this Agreement; provided that if
reasonably requested by any Lender, the Designated Agent shall deliver a copy of
the Communications to such Lender by e-mail or telecopier. Each Lender agrees
(i) to notify the Designated Agent in writing of such Lender’s e-mail addresses
to which a Notice may be sent by electronic transmission (including by
electronic communication) on or before the date such Lender becomes a party to
this Agreement (and from time to time thereafter to ensure that the Designated
Agent has on record effective e-mail addresses for such Lender) and (ii) that
any Notice may be sent to such e-mail address.


SECTION 8.03 No Waiver; Remedies. No failure on the part of any Lender or the
Designated Agent to exercise, and no delay in exercising, any right hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any such right preclude any other or further exercise thereof or the exercise of
any other right. The remedies herein provided are cumulative and not exclusive
of any remedies provided by law.


SECTION 8.04 Costs and Expenses. (a) The Borrower agrees promptly to pay all
actual, reasonable and documented costs and expenses (including, without
limitation, the actual, reasonable and documented fees and expenses of one
counsel) of the Designated Agent in connection with the negotiation and
execution of this Agreement and all related documentation and the syndication of
the credit facility established hereby. The Borrower further agrees to pay,
within five Business Days of demand, all actual, reasonable and documented costs
and expenses of the Designated Agent and each Lender, if any, in connection with
the enforcement (whether through legal proceedings or otherwise) of this
Agreement and the other instruments and documents to be delivered

55

--------------------------------------------------------------------------------



hereunder, including, without limitation, in connection with the enforcement of
rights under this Section 8.04(a); provided, that any such costs and expenses
consisting of fees and expenses of counsel shall be limited to the actual,
reasonable and documented fees and expenses of one counsel for the Designated
Agent and no more than one additional counsel for the Lenders as a group
(together with (i) such local counsel, limited in each case to one such local
counsel for the Designated Agent and one such local counsel for the Lenders as a
group per jurisdiction, that may be reasonably required by the Designated Agent
or the Lenders and (ii) if any Lender shall have reasonably concluded (based
upon the advice of counsel) that its representation by counsel for the Lenders
creates a conflict of interest for such counsel, such separate counsel as such
Lender may reasonably require).


(b)If any payment of principal of, or Conversion of, any Eurocurrency Rate
Advance is made other than on the last day of the Interest Period for such
Advance, as a result of a payment or Conversion pursuant to Section 2.10 or
acceleration of the maturity of the Advances pursuant to Section 6.01 or for any
other reason (other than by reason of a payment pursuant to Section 2.12), the
Borrower shall, within five Business Days of demand by any Lender (with a copy
of such demand to the Designated Agent), pay to such Lender any amounts required
to compensate such Lender for any additional losses, costs or expenses which it
may reasonably incur as a result of such payment or Conversion, including,
without limitation, any loss, cost or expense incurred by reason of the
liquidation or redeployment of deposits or other funds acquired by such Lender
to fund or maintain such Advance. All obligations of the Borrower under this
Section 8.04 shall survive the making and repayment of the Advances and the
termination of this Agreement.


SECTION 8.05 Right of Set-off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the Designated
Agent to declare the Advances due and payable pursuant to the provisions of
Section 6.01, each Lender is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, but
excluding trust accounts) at any time held and other indebtedness at any time
owing by such Lender to or for the credit or the account of the Borrower against
any and all of the obligations of the Borrower now or hereafter existing under
this Agreement, whether or not such Lender shall have made any demand under this
Agreement. Each Lender agrees promptly to notify the Borrower and the Designated
Agent after any such set-off and application made by such Lender; provided that
the failure to give such notice shall not affect the validity of such setoff and
application. The rights of each Lender under this Section are in addition to
other rights and remedies (including, without limitation, other rights of
setoff) which such Lender may have.


SECTION 8.06 Binding Effect. This Agreement shall become effective as specified
in Section 3.01 and, thereafter, shall be binding upon and inure to the benefit
of the Borrower, the Designated Agent and each Lender and their respective
successors and permitted assigns, except that the Borrower shall not have the
right to assign its rights hereunder or any interest herein without the prior
written consent of each Lender.

56

--------------------------------------------------------------------------------



SECTION 8.07 Assignments and Participations. (a)  Each Lender may and, if
requested by the Borrower upon notice by the Borrower delivered to such Lender
and the Designated Agent pursuant to clause (ii) of Section 2.16 will, assign to
one or more Eligible Assignees all or a portion of its rights and obligations
under this Agreement (including, without limitation, all or a portion of its
Commitment and the Advances owing to it and any Note or Notes held by it);
provided, however, that (i) each such assignment shall be of a constant, and not
a varying, percentage of all the assigning Lender’s rights and obligations under
this Agreement, (ii) the amount (without duplication) of the Commitment and the
pro-rata share of outstanding Advances of the assigning Lender being assigned
pursuant to each such assignment (determined as of the date of the Assignment
and Acceptance) shall not be less than $12,500,000 (unless the assigning Lender
shall assign its entire interest hereunder or such lesser amount is previously
agreed among such assigning Lender, the Designated Agent and the Borrower) or an
integral multiple of $500,000 in excess thereof, (iii) the sum of (A) the amount
(without duplication) of the Commitment and the pro-rata share of outstanding
Advances of the assigning Lender being assigned pursuant to each such assignment
and (B) the amount of the commitment and the pro-rata share of outstanding
advances of the assigning Lender being contemporaneously assigned under the 2014
Credit Agreement, or any agreement extending or replacing such 2014 Credit
Agreement, by the Person that is such assigning Lender (in both cases determined
as of the date of the Assignment and Acceptance or similar agreement with
respect to such assignments) shall not be less than $25,000,000 in the aggregate
(unless the assigning Lender shall assign its entire interest hereunder and
thereunder or such lesser amount is previously agreed among such assigning
Lender, the Designated Agent and the Borrower) or an integral multiple of
$1,000,000 in excess thereof; provided, however, that if the aggregate amount of
the Commitment of such assigning Lender hereunder and its commitment under the
2014 Credit Agreement, or any agreement extending or replacing such 2014 Credit
Agreement, is less than $25,000,000 on the date of such proposed assignment,
such assigning Lender may assign all, but not less than all, of its remaining
rights and obligations under this Agreement and the 2014 Credit Agreement, or
any agreement extending or replacing such 2014 Credit Agreement (unless an
assignment of a portion of such assigning Lender’s obligations hereunder and
thereunder is otherwise previously agreed among such assigning Lender, the
Designated Agent and the Borrower), (iv) each such assignment shall be to an
Eligible Assignee and (v) the parties to each such assignment (other than the
Borrower) shall execute and deliver to the Designated Agent, for its acceptance
and recording in the Register, an Assignment and Acceptance, together with a
processing and recordation fee of $3,500 provided that the Designated Agent may,
in its sole discretion, elect to waive such processing and recordation fee in
the case of any assignment. Upon such execution, delivery, acceptance and
recording, from and after the effective date specified in each Assignment and
Acceptance, (x) the assignee thereunder shall be a party hereto and, to the
extent that rights and obligations hereunder have been assigned to it pursuant
to such Assignment and Acceptance, have the rights and obligations of a Lender
hereunder and (y) the Lender assignor thereunder shall, to the extent that
rights and obligations hereunder have been assigned by it pursuant to such
Assignment and Acceptance, relinquish its rights (other than any rights such
Lender assignor may have under Sections 2.11, 2.14 and 8.08) and be released
from its obligations under this Agreement (and, in the case of an Assignment and

57

--------------------------------------------------------------------------------



Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto).


(b)By executing and delivering an Assignment and Acceptance, the Lender assignor
thereunder and the assignee thereunder confirm to and agree with each other and
the other parties hereto as follows: (i) other than as provided in such
Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any instrument or document furnished pursuant hereto;
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower or any of
its Subsidiaries or the performance or observance by the Borrower of any of its
obligations under this Agreement or any instrument or document furnished
pursuant hereto; (iii) such assignee confirms that it has received a copy of
this Agreement, together with copies of the financial statements referred to in
Section 4.01(c), and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon the Designated Agent, such assigning Lender or any other Lender
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement; (v) such assignee confirms that it is an Eligible
Assignee; (vi) such assignee appoints and authorizes the Designated Agent to
take such action as agent on its behalf and to exercise such powers under this
Agreement as are delegated to the Designated Agent by the terms hereof, together
with such powers as are reasonably incidental thereto; and (vii) such assignee
agrees that it will perform in accordance with their terms all of the
obligations which by the terms of this Agreement are required to be performed by
it as a Lender.


(c)The Designated Agent shall maintain a copy of each Assignment and Acceptance
and each Assumption Agreement delivered to and accepted by it and a register for
the recordation of the names and addresses of the Lenders and the Commitment of,
and principal amount of the Advances owing to, each Lender from time to time
(the “Register”). The entries in the Register shall be conclusive and binding
for all purposes, absent manifest error, and the Borrower, the Designated Agent
and the Lenders may treat each Person whose name is recorded in the Register as
a Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrower or any Lender at any reasonable time
and from time to time upon reasonable prior notice to the Designated Agent.


(d)Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee representing that it is an Eligible Assignee and, if
applicable, the Borrower, together with any Note subject to such assignment, the
Designated Agent shall, if such Assignment and Acceptance has been completed and
is in substantially the form of Exhibit B hereto, (i) accept such Assignment and
Acceptance, (ii)

58

--------------------------------------------------------------------------------



record the information contained therein in the Register and (iii) give prompt
notice thereof to the Borrower.


(e)Each Lender may sell participations to one or more banks or other entities in
or to all or a portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Commitment and the
Advances owing to it and any Note issued to it hereunder); provided, however,
that (i) such Lender’s obligations under this Agreement (including, without
limitation, its Commitment hereunder) shall remain unchanged, (ii) such Lender
shall remain solely responsible to the other parties hereto for the performance
of such obligations, (iii) the Borrower, the Designated Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
(iv) such Lender shall not agree in any participation agreement with any
participant or proposed participant to obtain the consent of such participant
before agreeing to the amendment, modification or waiver of any of the terms of
this Agreement or any Note before consenting to any action or failure to act by
the Borrower or any other party hereunder or under any Note, or before
exercising any rights it may have in respect thereof, unless such amendment,
modification, waiver, consent or exercise would (A) increase the amount of such
participant’s portion of such Lender’s Commitment, (B) reduce the principal
amount of or rate of interest on the Advances or any fee or other amounts
payable hereunder to which such participant would be entitled to receive a share
under such participation agreement, or (C) postpone any date fixed for any
payment of principal of or interest on the Advances or any fee or other amounts
payable hereunder to which such participant would be entitled to receive a share
under such participation agreement. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each participant
and the principal amounts (and stated interest) of each participant’s interest
in the Advances or other obligations under this Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a participant’s interest in any
Commitments, Advances, Notes or its other obligations under this Agreement) to
any Person except to the extent that such disclosure is requested by such Person
and is necessary to establish that such Commitment, Advance, Note or other
obligation is in registered form under Section 5f.103-1(c) of the U.S. Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Designated Agent (in its capacity as Designated Agent) shall have
no responsibility for maintaining a Participant Register.


(f)Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 8.07, disclose to
the assignee or participant or proposed assignee or participant any information
relating to the Borrower furnished to such Lender by or on behalf of the
Borrower in writing and directly related to the transactions contemplated
hereunder; provided that,

59

--------------------------------------------------------------------------------



prior to any such disclosure, the assignee or participant or proposed assignee
or participant shall agree to preserve the confidentiality of any confidential
information relating to the Borrower received by it from such Lender in
accordance with the terms of Section 8.09(a).


(g)No participation or assignment hereunder shall be made in violation of the
Securities Act of 1933, as amended from time to time, or any applicable state
securities laws, and each Lender hereby represents that it will make any Advance
for its own account in the ordinary course of its business and not with a view
to the public distribution or sale thereof.


(h)Anything in this Agreement to the contrary notwithstanding, any Lender may at
any time assign or create a security interest in all or any portion of its
rights under this Agreement (including, without limitation, the Advances owing
to it and any Note issued to it hereunder) in favor of any Federal Reserve Bank
or any foreign central bank having authority over such Lender in accordance with
Regulation A of the Board of Governors of the Federal Reserve System (or any
successor regulation thereto), any applicable operating circular of such Federal
Reserve Bank or any other regulation issued by the applicable foreign central
bank; provided that no such pledge or assignment of a security interest shall
release a Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.


SECTION 8.08 Indemnification.  The Borrower agrees to indemnify and hold
harmless the Designated Agent, each Lender and each of their Affiliates and
their respective officers, directors, employees, agents and advisors (each, an
“Indemnified Party”) from and against any and all claims, damages, losses,
liabilities and expenses (including, without limitation, reasonable fees and
expenses of counsel) that may be incurred by or asserted against any Indemnified
Party, in each case arising out of or in connection with or by reason of, or in
connection with the preparation for a defense of, any investigation, litigation
or proceeding (whether or not an Indemnified Party is a party thereto) arising
out of, related to or in connection with the Commitments hereunder or the
Advances made hereunder or any transactions in connection herewith, including,
without limitation, any transaction in which any proceeds of the Advances are,
or are proposed to be, applied (collectively, the “Indemnified Matters”);
provided that the Borrower shall have no obligation to any Indemnified Party
under this Section 8.08 with respect to (i) matters for which such Indemnified
Party has been reimbursed by or on behalf of the Borrower pursuant to any other
provision of this Agreement, but only to the extent of such reimbursement, or
(ii) Indemnified Matters found by a court of competent jurisdiction to have
resulted from the willful misconduct or gross negligence of such Indemnified
Party. If any action is brought against any Indemnified Party, such Indemnified
Party shall promptly notify the Borrower in writing of the institution of such
action and the Borrower shall thereupon have the right, at its option, to elect
to assume the defense of such action; provided, however, that the Borrower shall
not, in assuming the defense of any Indemnified Party in any Indemnified Matter,
agree to any dismissal or settlement of such Indemnified Matter without the
prior written consent of such Indemnified Party, which consent shall not be
unreasonably withheld, if such dismissal or settlement (A) would require any
admission or acknowledgment of culpability or wrongdoing by such

60

--------------------------------------------------------------------------------



Indemnified Party or (B) would provide for any non-monetary relief to any Person
to be performed by such Indemnified Party. If the Borrower so elects, it shall
promptly assume the defense of such action, including the employment of counsel
(reasonably satisfactory to such Indemnified Party) and payment of expenses.
Such Indemnified Party shall have the right to employ its or their own counsel
in any such case, but the fees and expenses of such counsel shall be at the
expense of such Indemnified Party unless (1) the employment of such counsel
shall have been authorized in writing by the Borrower in connection with the
defense of such action or (2) the Borrower shall not have properly employed
counsel reasonably satisfactory to such Indemnified Party to have charge of the
defense of such action, in which case such fees and expenses shall be paid by
the Borrower. If an Indemnified Party shall have reasonably concluded (based
upon the advice of counsel) that the representation by one counsel of such
Indemnified Party and the Borrower creates a conflict of interest for such
counsel, the reasonable fees and expenses of such counsel shall be borne by the
Borrower and the Borrower shall not have the right to direct the defense of such
action on behalf of such Indemnified Party (but shall retain the right to direct
the defense of such action on behalf of the Borrower). Anything in this
Section 8.08 to the contrary notwithstanding, the Borrower shall not be liable
for the fees and expenses of more than one counsel for any Indemnified Party in
any jurisdiction as to any Indemnified Matter or for any settlement of any
Indemnified Matter effected without its written consent. All obligations of the
Borrower under this Section 8.08 shall survive the making and repayment of the
Advances and the termination of this Agreement.


SECTION 8.09 Confidentiality. (a) None of the Designated Agent or the Lenders
may disclose to any Person any confidential, proprietary or non-public
information of the Borrower furnished to the Designated Agent or the Lenders by
the Borrower or any of its Subsidiaries (such information being referred to
collectively herein as the “Borrower Information”), except that each of the
Designated Agent and each of the Lenders may disclose Borrower Information (i)
to its and its Affiliates’ employees, officers, directors, agents, auditors and
advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Borrower Information and
instructed to keep such Borrower Information confidential on substantially the
same terms as provided herein), (ii) to the extent requested by any regulatory
authority or self-regulatory body, (iii) to the extent required by applicable
laws or regulations or by any subpoena or similar legal process, (iv) to any
other party to this Agreement, (v) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or the enforcement of rights hereunder, (vi) subject to an agreement containing
provisions substantially the same as those of this Section 8.09(a), to any
assignee of or participant in, or any prospective assignee of or participant in,
any of its rights or obligations under this Agreement, (vii) to the extent such
Borrower Information (A) is or becomes generally available to the public on a
non-confidential basis, other than as a result of a breach of this
Section 8.09(a) by the Designated Agent or such Lender, or (B) is or becomes
available to the Designated Agent or such Lender on a non-confidential basis
from a source other than the Borrower, its Affiliates or their respective
officers, directors, agents, auditors and advisors, provided such source is not
bound by a confidentiality agreement or other legal or fiduciary

61

--------------------------------------------------------------------------------



obligations of secrecy with the Borrower or its Affiliates with respect to the
Borrower Information, and (viii) with the consent of the Borrower.


(b)The Borrower agrees to maintain the confidentiality of any rate provided by
an individual Reference Bank hereunder for purposes of setting the Eurocurrency
Rate (and the name of such Reference Bank), except (i) to its and its
Affiliates’ employees, officers, directors, agents, auditors and advisors (it
being understood that the persons to whom such disclosure is made will be
informed of the confidential nature of such information and instructed to keep
such information confidential on substantially the same terms as provided
herein), (ii) as consented to by the applicable Reference Bank, (iii) to the
extent requested by any regulatory authority or self-regulatory body, (iv) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (v) in connection with the exercise of any remedies
hereunder or any suit, action or proceeding relating to this Agreement or the
enforcement of rights hereunder or (vi) to the extent such rate (A) is or
becomes generally available to the public on a non-confidential basis, other
than as a result of a breach of this Section 8.09(b) by the Borrower, or (B) is
or becomes available to the Borrower on a non-confidential basis from a source
other than the applicable Reference Bank, provided, to its knowledge, such
source is not bound by a confidentiality agreement or other legal or fiduciary
obligations of secrecy with such Reference Bank with respect to the rate.
Notwithstanding the foregoing, it is understood that the Borrower may disclose
to any Lender the average of the rates quoted by the Reference Banks that
provide rate quotes in connection with any determination of the Eurocurrency
Rate.


SECTION 8.10 Patriot Act. Each Lender and the Designated Agent hereby notifies
the Borrower that, pursuant to the requirements of the Patriot Act, it is
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow it to identify the Borrower in accordance with the
Patriot Act. The Borrower shall promptly provide such information upon request
by any Lender or the Designated Agent.


SECTION 8.11 Judgment. (a)  If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder in Dollars into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Designated Agent could purchase
Dollars with such other currency at the Designated Agent’s principal office in
London at 11:00 A.M. (London time) on the Business Day preceding that on which a
final judgment is given.


(b)If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder in a Committed Currency into Dollars, the parties
hereto agree, to the fullest extent that they may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures the Designated Agent could purchase such Committed Currency with
Dollars at the Designated Agent’s principal office in London at 11:00 A.M.
(London time) on the Business Day preceding that on which final judgment is
given.

62

--------------------------------------------------------------------------------





(c)The obligation of the Borrower in respect of any sum due from it in any
currency (the “Primary Currency”) to any Lender or the Designated Agent
hereunder shall, notwithstanding any judgment in any other currency, be
discharged only to the extent that on the Business Day following receipt by such
Lender or the Designated Agent (as the case may be) of any sum adjudged to be
due in such other currency, such Lender or the Designated Agent (as the case may
be) may, in accordance with normal banking procedures, purchase the applicable
Primary Currency with such other currency; if the amount of the applicable
Primary Currency so purchased is less than such sum due to such Lender or the
Designated Agent (as the case may be) in the applicable Primary Currency, the
Borrower agrees, as a separate obligation and notwithstanding any such judgment,
to indemnify such Lender or the Designated Agent (as the case may be) against
such loss, and if the amount of the applicable Primary Currency so purchased
exceeds such sum due to such Lender or the Designated Agent (as the case may be)
in the applicable Primary Currency, such Lender or the Designated Agent (as the
case may be) agrees to remit to the Borrower such excess.


SECTION 8.12 Consent to Jurisdiction and Service of Process. All judicial
proceedings brought against the Borrower with respect to this Agreement or any
instrument or other documents delivered hereunder may be brought in any state or
Federal court in the Borough of Manhattan in the State of New York, and by
execution and delivery of this Agreement, the Borrower accepts, for itself and
in connection with its properties, generally and unconditionally, the exclusive
jurisdiction of the aforesaid courts, and irrevocably agrees to be bound by any
final judgment rendered thereby in connection with this Agreement or any
instrument or other document delivered hereunder from which no appeal has been
taken or is available. The Borrower agrees to receive service of process in any
such proceeding in any such court at its office at 77 West 66th Street, 15th
Floor, New York, New York 10023, Attention: Kenneth E. Newman (or at such other
address in the Borough of Manhattan in the State of New York as the Borrower
shall notify the Designated Agent from time to time) and, if the Borrower ever
ceases to maintain such office in the Borough of Manhattan, irrevocably
designates and appoints Corporation Service Company, 1180 Avenue of the
Americas, Suite 210, New York, New York 10036, or any other address in the State
of New York communicated by Corporation Service Company to the Designated Agent,
as its agent to receive on its behalf service of all process in any such
proceeding in any such court, such service being hereby acknowledged by the
Borrower to be effective and binding service in every respect.


SECTION 8.13 Substitution of Currency. If a change in any Committed Currency
occurs pursuant to any applicable law, rule or regulation of any governmental,
monetary or multi-national authority, this Agreement (including, without
limitation, the definition of Eurocurrency Rate) will be amended to the extent
determined by the Designated Agent (acting reasonably, in consultation with the
Borrower and in accordance with the terms of Section 8.01) to be necessary to
reflect the change in currency and to put the Lenders and the Borrower in the
same position, so far as possible, that they would have been in if no change in
such Committed Currency had occurred.

63

--------------------------------------------------------------------------------



SECTION 8.14 Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York.


SECTION 8.15 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier or
other electronic means shall be effective as delivery of an original executed
counterpart of this Agreement. A full set of executed counterparts of this
Agreement shall be lodged with each of the Designated Agent and the Borrower.
Any Notes issued hereunder shall be delivered in original hard copy to the
Lender requesting such Note.


SECTION 8.16 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. The parties hereto shall endeavor in good-faith negotiations
to replace the prohibited or unenforceable provision with valid provisions the
economic effect of which comes as close as possible to that of the prohibited or
unenforceable provision.


SECTION 8.17 No Fiduciary Relationship. The Borrower, on behalf of itself and
its subsidiaries, agrees that in connection with all aspects of the transactions
contemplated hereby and any communications in connection therewith, the
Designated Agent, the Lenders and their Affiliates are acting pursuant to a
contractual relationship on an arm’s-length basis, and the parties hereto do not
intend that the Designated Agent, the Lenders or their Affiliates act or be
responsible as a fiduciary to the Borrower, its management, stockholders,
creditors or any other Person. Each of the Borrower, the Designated Agent, the
Lenders and their Affiliates expressly disclaims any fiduciary relationship and
agrees they are each responsible for making their own independent judgments with
respect to any transactions entered into between them.


SECTION 8.18 Non-Public Information. Each Lender acknowledges that all
information, including requests for waivers and amendments, furnished by the
Borrower or the Designated Agent pursuant to or in connection with, or in the
course of administering, this Agreement will be syndicate-level information,
which may contain material non-public information with respect to the Borrower,
its subsidiaries or their securities. Each Lender represents to the Borrower and
the Designated Agent that (i) it has developed compliance procedures regarding
the use of such material non-public information and that it will handle such
material non-public information in accordance with such procedures and
applicable law, including Federal, state and foreign securities laws, and (ii)
it has identified to the Designated Agent a credit contact who may receive
information that may contain such material non-public information in accordance
with its compliance procedures and applicable law, including Federal, state and
foreign securities laws.

64

--------------------------------------------------------------------------------



SECTION 8.19 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in this Agreement or in
any other agreement, arrangement or understanding among the parties hereto, each
party hereto acknowledges that any liability of any EEA Financial Institution
arising under this Agreement, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
(exercised in accordance with the relevant Bail-In Legislation) and consents to
and acknowledges and agrees to be bound by:


(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and


(b)the effects of any Bail-In Action on any such liability, including, if
applicable:


(i)a reduction in full or in part or cancellation of any such liability;


(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity or
a bridge institution that may be issued to it or otherwise conferred on it, and
that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document, subject to the right of such recipient to decline
ownership of such shares or other instruments of ownership, in which case,
subject as provided in the relevant Bail-In Legislation, any such liability may
be reduced or cancelled, as the case may be, to the same extent as if such
shares or other instruments of ownership had been accepted; or


(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.


The following terms shall for purposes of this Section have the meanings set
forth below:
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of such EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is

65

--------------------------------------------------------------------------------



a parent of an institution described in clause (a) of this definition, or (c)
any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any member state of the European Union, Iceland,
Liechtenstein and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
[Remainder of Page Intentionally Left Blank]



66

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective representatives thereunto duly authorized, as of the date
first above written.


THE WALT DISNEY COMPANY,
by
 
/s/ Jonathan S. Headley
 
Name: Jonathan S. Headley
 
Title: Senior Vice President and Treasurer
 
 


SIGNATURE PAGE TO THE CREDIT AGREEMENT

--------------------------------------------------------------------------------



JPMORGAN CHASE BANK, N.A., individually and as Designated Agent,
by
 
/s/ Bruce S. Borden
 
Name: Bruce S. Borden
 
Title: Executive Director




SIGNATURE PAGE TO THE CREDIT AGREEMENT

--------------------------------------------------------------------------------





LENDER SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT DATED AS OF MARCH 11,
2016, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO AND JPMORGAN
CHASE BANK, N.A., AS DESIGNATED AGENT




Name of Lender:


Agricultural Bank of China Ltd., New York Branch
 
 
 
 
by


/s/ Jian Zhang
 
Name: Jian Zhang
 
Title: Executive Vice President, Head of Corporate Banking







For any Lender requiring a second signature line:




by


/s/
 
Name:
 
Title:




SIGNATURE PAGE TO THE CREDIT AGREEMENT

--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT DATED AS OF MARCH 11,
2016, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO AND JPMORGAN
CHASE BANK, N.A., AS DESIGNATED AGENT




Name of Lender:


BANCO SANTANDER, S.A.
 
 
 
 
by


/s/ Federico Robin
 
Name: Federico Robin
 
Title: Executive Director







For any Lender requiring a second signature line:




by


/s/ Paloma Garcia Castro
 
Name: Paloma Garcia Castro
 
Title: Associate




SIGNATURE PAGE TO THE CREDIT AGREEMENT

--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT DATED AS OF MARCH 11,
2016, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO AND JPMORGAN
CHASE BANK, N.A., AS DESIGNATED AGENT




Name of Lender:


Bank of China, Los Angeles Branch
 
 
 
 
by


/s/ Lixin Guo
 
Name: Lixin Guo
 
Title: Branch Manager & SVP







For any Lender requiring a second signature line:




by


/s/
 
Name:
 
Title:




SIGNATURE PAGE TO THE CREDIT AGREEMENT

--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT DATED AS OF MARCH 11,
2016, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO AND JPMORGAN
CHASE BANK, N.A., AS DESIGNATED AGENT




Name of Lender:


Bayerische Landesbank, New York Branch
 
 
 
 
by


/s/ Rolf Siebert
 
Name: Rolf Siebert
 
Title: Executive Director







For any Lender requiring a second signature line:




by


/s/ Varbin Staykoff
 
Name: Varbin Staykoff
 
Title: Senior Director




SIGNATURE PAGE TO THE CREDIT AGREEMENT

--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT DATED AS OF MARCH 11,
2016, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO AND JPMORGAN
CHASE BANK, N.A., AS DESIGNATED AGENT




Name of Lender:


BNP PARIBAS
 
 
 
 
by


/s/ Nicolas Rabier
 
Name: Nicolas Rabier
 
Title: Managing Director







For any Lender requiring a second signature line:




by


/s/ Nicole Rodriguez
 
Name: Nicole Rodriguez
 
Title: Director




SIGNATURE PAGE TO THE CREDIT AGREEMENT

--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT DATED AS OF MARCH 11,
2016, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO AND JPMORGAN
CHASE BANK, N.A., AS DESIGNATED AGENT




Name of Lender:


BANK OF AMERICA, N.A.
 
 
 
 
by


/s/ Colin A. Pierce
 
Name: Colin A. Pierce
 
Title: Assistant Vice President










SIGNATURE PAGE TO THE CREDIT AGREEMENT

--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT DATED AS OF MARCH 11,
2016, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO AND JPMORGAN
CHASE BANK, N.A., AS DESIGNATED AGENT




Name of Lender:


The Bank of Tokyo-Mitsubishi UFJ, Ltd
 
 
 
 
by


/s/ Ola Anderssen
 
Name: Ola Anderssen
 
Title: Director







For any Lender requiring a second signature line:




by


/s/
 
Name:
 
Title:




SIGNATURE PAGE TO THE CREDIT AGREEMENT

--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT DATED AS OF MARCH 11,
2016, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO AND JPMORGAN
CHASE BANK, N.A., AS DESIGNATED AGENT




Name of Lender:


China Construction Bank Corporation New York Branch
 
 
 
 
by


/s/ Jun Zhang
 
Name: Jun Zhang
 
Title: General Manager







For any Lender requiring a second signature line:




by


/s/
 
Name:
 
Title:




SIGNATURE PAGE TO THE CREDIT AGREEMENT

--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT DATED AS OF MARCH 11,
2016, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO AND JPMORGAN
CHASE BANK, N.A., AS DESIGNATED AGENT




Name of Lender:


CITIBANK, N.A.
 
 
 
 
by


/s/ Michael Vondriska
 
Name: Michael Vondriska
 
Title: Vice President








SIGNATURE PAGE TO THE CREDIT AGREEMENT

--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT DATED AS OF MARCH 11,
2016, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO AND JPMORGAN
CHASE BANK, N.A., AS DESIGNATED AGENT




Name of Lender:


Credit Suisse AG, Cayman Islands Branch
 
 
 
 
by


/s/ Christopher Day
 
Name: Christopher Day
 
Title: Authorized Signatory







For any Lender requiring a second signature line:




by


/s/ Kelly Heimrich
 
Name: Kelly Heimrich
 
Title: Authorized Signatory




SIGNATURE PAGE TO THE CREDIT AGREEMENT

--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT DATED AS OF MARCH 11,
2016, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO AND JPMORGAN
CHASE BANK, N.A., AS DESIGNATED AGENT




Name of Lender:


DBS Bank Ltd.
 
 
 
 
by


/s/ Saif Amin
 
Name: Saif Amin
 
Title: VP








SIGNATURE PAGE TO THE CREDIT AGREEMENT

--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT DATED AS OF MARCH 11,
2016, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO AND JPMORGAN
CHASE BANK, N.A., AS DESIGNATED AGENT




Name of Lender:


DEUTSCHE BANK AG NEW YORK BRANCH
 
 
 
 
by


/s/ Ming K. Chu
 
Name: Ming K. Chu
 
Title: Director







For any Lender requiring a second signature line:




by


/s/ Virginia Cosenza
 
Name: Virginia Cosenza
 
Title: Vice President




SIGNATURE PAGE TO THE CREDIT AGREEMENT

--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT DATED AS OF MARCH 11,
2016, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO AND JPMORGAN
CHASE BANK, N.A., AS DESIGNATED AGENT




Name of Lender:


GOLDMAN SACHS LENDING
PARTNERS LLC
 
 
 
 
by


/s/ Rebecca Kratz
 
Name: Rebecca Kratz
 
Title: Authorized Signatory








SIGNATURE PAGE TO THE CREDIT AGREEMENT

--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT DATED AS OF MARCH 11,
2016, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO AND JPMORGAN
CHASE BANK, N.A., AS DESIGNATED AGENT




Name of Lender:


HSBC Bank USA, National Association
 
 
 
 
by


/s/ David Wagstaff
 
Name: David Wagstaff
 
Title: Managing Director










SIGNATURE PAGE TO THE CREDIT AGREEMENT

--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT DATED AS OF MARCH 11,
2016, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO AND JPMORGAN
CHASE BANK, N.A., AS DESIGNATED AGENT




Name of Lender:


Industrial and Commercial Bank of China Ltd., New York Branch
 
 
 
 
by


/s/ Yuqiang Xiao
 
Name: Yuqiang Xiao
 
Title: General Manager










SIGNATURE PAGE TO THE CREDIT AGREEMENT

--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT DATED AS OF MARCH 11,
2016, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO AND JPMORGAN
CHASE BANK, N.A., AS DESIGNATED AGENT




Name of Lender:


ING BANK N.V., DUBLIN BRANCH
 
 
 
 
by


/s/ Padraig Matthews
 
Name: Padraig Matthews
 
Title: Vice President







For any Lender requiring a second signature line:




by


/s/ Sean Hasset
 
Name: Sean Hasset
 
Title: Director




SIGNATURE PAGE TO THE CREDIT AGREEMENT

--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT DATED AS OF MARCH 11,
2016, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO AND JPMORGAN
CHASE BANK, N.A., AS DESIGNATED AGENT




Name of Lender:


Intesa Sanpaolo S.p.A. - New York Branch
 
 
 
 
by


/s/ William S. Denton
 
Name: William S. Denton
 
Title: Global Relationship Manager







For any Lender requiring a second signature line:




by


/s/ Francesco Di Mario
 
Name: Francesco Di Mario
 
Title: F.V.P. & Head of Credit




SIGNATURE PAGE TO THE CREDIT AGREEMENT

--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT DATED AS OF MARCH 11,
2016, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO AND JPMORGAN
CHASE BANK, N.A., AS DESIGNATED AGENT




Name of Lender:


Lloyds Bank plc
 
 
 
 
by


/s/ Erin Doherty
 
Name: Erin Doherty
 
Title: Assistant Vice President Transaction Execution
Category A D006







For any Lender requiring a second signature line:




by


/s/ Daven Popat
 
Name: Daven Popat
 
Title: Senior Vice President
Transaction Execution
Category A P003




SIGNATURE PAGE TO THE CREDIT AGREEMENT

--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT DATED AS OF MARCH 11,
2016, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO AND JPMORGAN
CHASE BANK, N.A., AS DESIGNATED AGENT




Name of Lender:


Mizuho Bank Ltd.
 
 
 
 
by


/s/ Bertram H. Tang
 
Name: Bertram H. Tang
 
Title: Authorized Signatory










SIGNATURE PAGE TO THE CREDIT AGREEMENT

--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT DATED AS OF MARCH 11,
2016, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO AND JPMORGAN
CHASE BANK, N.A., AS DESIGNATED AGENT




Name of Lender:


Morgan Stanley Bank, N.A.
 
 
 
 
by


/s/ Michael King
 
Name: Michael King
 
Title: Authorized Signatory










SIGNATURE PAGE TO THE CREDIT AGREEMENT

--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT DATED AS OF MARCH 11,
2016, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO AND JPMORGAN
CHASE BANK, N.A., AS DESIGNATED AGENT




Name of Lender:


The Northern Trust Company
 
 
 
 
by


/s/ Fiyaz A Khan
 
Name: Fiyaz A Khan
 
Title: Vice President










SIGNATURE PAGE TO THE CREDIT AGREEMENT

--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT DATED AS OF MARCH 11,
2016, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO AND JPMORGAN
CHASE BANK, N.A., AS DESIGNATED AGENT




Name of Lender:


The Bank of New York Mellon
 
 
 
 
by


/s/ Mark W. Rogers
 
Name: Mark W. Rogers
 
Title: Vice President










SIGNATURE PAGE TO THE CREDIT AGREEMENT

--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT DATED AS OF MARCH 11,
2016, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO AND JPMORGAN
CHASE BANK, N.A., AS DESIGNATED AGENT




Name of Lender:


ROYAL BANK OF CANADA
 
 
 
 
by


/s/ Alfonse Simone
 
Name: Alfonse Simone
 
Title: Authorized Signatory







For any Lender requiring a second signature line:




by


/s/
 
Name:
 
Title:




SIGNATURE PAGE TO THE CREDIT AGREEMENT

--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT DATED AS OF MARCH 11,
2016, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO AND JPMORGAN
CHASE BANK, N.A., AS DESIGNATED AGENT




Name of Lender:


SOCIETE GENERALE
 
 
 
 
by


/s/ Richard Bernal
 
Name: Richard Bernal
 
Title: Managing Director







For any Lender requiring a second signature line:




by


/s/
 
Name:
 
Title:




SIGNATURE PAGE TO THE CREDIT AGREEMENT

--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT DATED AS OF MARCH 11,
2016, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO AND JPMORGAN
CHASE BANK, N.A., AS DESIGNATED AGENT




Name of Lender:


Standard Chartered Bank
 
 
 
 
by


/s/ Steven Aloupis
 
Name: Steven Aloupis A2388
 
Title: Managing Director Loan Syndications










SIGNATURE PAGE TO THE CREDIT AGREEMENT

--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT DATED AS OF MARCH 11,
2016, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO AND JPMORGAN
CHASE BANK, N.A., AS DESIGNATED AGENT




Name of Lender:


State Street Bank and Trust Company
 
 
 
 
by


/s/ Mary H. Carey
 
Name: Mary H. Carey
 
Title: Vice President








SIGNATURE PAGE TO THE CREDIT AGREEMENT

--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT DATED AS OF MARCH 11,
2016, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO AND JPMORGAN
CHASE BANK, N.A., AS DESIGNATED AGENT




Name of Lender:


Sumitomo Mitsui Banking Corporation
 
 
 
 
by


/s/ David W. Kee
 
Name: David W. Kee
 
Title: Managing Director








SIGNATURE PAGE TO THE CREDIT AGREEMENT

--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT DATED AS OF MARCH 11,
2016, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO AND JPMORGAN
CHASE BANK, N.A., AS DESIGNATED AGENT




Name of Lender:


SUNTRUST BANK
 
 
 
 
by


/s/ Min Park
 
Name: Min Park
 
Title: Vice President








SIGNATURE PAGE TO THE CREDIT AGREEMENT

--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT DATED AS OF MARCH 11,
2016, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO AND JPMORGAN
CHASE BANK, N.A., AS DESIGNATED AGENT




Name of Lender:


Svenska Handelsbanken AB (publ) New York Branch
 
 
 
 
by


/s/ Jonas Almhojd
 
Name: Jonas Almhojd
 
Title: Senior Vice President







For any Lender requiring a second signature line:




by


/s/ Nancy D’Albert
 
Name: Nancy D’Albert
 
Title: Vice President




SIGNATURE PAGE TO THE CREDIT AGREEMENT

--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT DATED AS OF MARCH 11,
2016, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO AND JPMORGAN
CHASE BANK, N.A., AS DESIGNATED AGENT




Name of Lender:


Toronto Dominion (Texas) LLC
 
 
 
 
by


/s/ Rayan Karim
 
Name: Rayan Karim
 
Title: Authorized Signatory







For any Lender requiring a second signature line:




by


/s/
 
Name:
 
Title:




SIGNATURE PAGE TO THE CREDIT AGREEMENT

--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT DATED AS OF MARCH 11,
2016, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO AND JPMORGAN
CHASE BANK, N.A., AS DESIGNATED AGENT




Name of Lender:


U.S. Bank National Association
 
 
 
 
by


/s/ Arden Fujiwara
 
Name: Arden Fujiwara
 
Title: Portfolio Manager







For any Lender requiring a second signature line:




by


/s/
 
Name:
 
Title:




SIGNATURE PAGE TO THE CREDIT AGREEMENT

--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT DATED AS OF MARCH 11,
2016, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO AND JPMORGAN
CHASE BANK, N.A., AS DESIGNATED AGENT




Name of Lender:


Wells Fargo Bank, N.A.
 
 
 
 
by


/s/ Sid Khanolkar
 
Name: Sid Khanolkar
 
Title: Director








SIGNATURE PAGE TO THE CREDIT AGREEMENT

--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT DATED AS OF MARCH 11,
2016, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO AND JPMORGAN
CHASE BANK, N.A., AS DESIGNATED AGENT




Name of Lender:


Westpac Banking Corporation
 
 
 
 
by


/s/ Richard Yarnold
 
Name: Richard Yarnold
 
Title: Director








SIGNATURE PAGE TO THE CREDIT AGREEMENT